                                                                                                  Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
                                                                            2016-CV10477

            `IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WESLEY PIERCE, JR.,                    )
                                       )
                         Plaintiff,    )
                                       )           Case No.
v.                                     )
                                       )           Division
                                       )
UNITED AUTO CREDIT                     )           JURY TRIAL DEMANDED
CORPORATION,                           )
Serve:                                 )
CSC-Lawyers Incorporating Services Co. )
221 Bolivar St.                        )
Jefferson City, MO 65101               )
                                       )
                         Defendant. )

                                 PETITION FOR DAMAGES

       COMES NOW, Plaintiff Wesley Pierce, Jr., by and through his undersigned counsel, and

states and alleges as follows:

                                          PARTIES

       1.      Plaintiff Wesley Pierce, Jr. (“Wesley” or “Plaintiff”) is an individual Missouri

consumer.

       2.      Defendant United Auto Credit Corporation (“UACC”) is a California corporation

that financed the sale in this case. UACC can be served by serving its registered agent, CSC-

Lawyers Incorporating Service Co., 221 Bolivar, Jefferson City, MO 65101.

                                 JURISDICTION AND VENUE

       3.      Jurisdiction and venue in this Court are proper pursuant to § 407.025 RSMo.




                                               1

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 1 of 171
                                                                                                       Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
                            FACTS COMMON TO ALL COUNTS

         4.    On or about March 3, 2018, Wesley purchased, or attempted to purchase, a 2003

GMC Tahoe (VIN:                        8809; “the Tahoe”) from Truman Auto Sales (“Truman”),

located at 5300 Truman Road, Kansas City, Missouri 64127.

         5.    Per the Retail Installment Contract and Security Agreement (“the RICSA”)

between Wesley and Truman, the total sale price of the Tahoe, including a down payment of

$1,600.00, was $9,779.44.

         6.    The terms underlying the RISCA included a 24.99% APR over two years, entailing

twenty-four monthly payments of $340.81, on a financed amount of $6,386.25.

         7.    Defendant UACC financed the purchase of the Tahoe.

         8.    The Tahoe is and was a “motor vehicle,” as defined by § 301.010.35 RSMo.

         9.    The purchase of the Tahoe constituted the “sale” of a “motor vehicle,” as required

by § 301.210.4 RSMo.

         10.   Truman did not pass title to Wesley at the time of delivery, in violation of §

301.210.4 RSMo.

         11.   Because Truman did not pass title to Wesley at the time of delivery, the sale of the

Tahoe was “fraudulent and void” per § 301.210.4 RSMo.

         12.   The title Truman gave to Wesley had the name of some other person where

Truman’s name may have been expected, along with a large “X” across a significant portion of

the title.

         13.   Wesley took that facially problematic title to the DMV in an attempt to properly

register and obtain tags for the Tahoe; unsurprisingly, an agent of the DMV told Wesley that a title

in that condition could not be accepted.



                                                 2

         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 2 of 171
                                                                                                        Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
        14.     Thus began for Plaintiff an inane and time-consuming relationship with the DMV

as he attempted to procure a lawful title for the Tahoe.

        15.     In fact, Wesley spent so much time at the DMV that he was essentially on a first-

name basis with some of its employees, was at least once ushered immediately to the front of the

line, and was kept after closing time because someone at the DMV actually sympathized with his

plight. All told, Wesley returned to that Kansas City, Missouri-based DMV between,

approximately, 10-15 times, to no avail.

        16.     Wesley paid the sales tax on the Tahoe even though he could not register it.

However, he was ultimately refunded that sales tax as the licensing agency did not consider him a

purchaser of the car for lack of proper titling.

        17.     Because Wesley had not obtained proper title to the Tahoe, he was compelled to go

finance another vehicle that he could lawfully drive to work.

        18.     On or about March 26, 2018, Wesley purchased a 1995 Chevy truck for $1,300.00,

which at least allowed him to lawfully drive while the Tahoe lay dormant.

        19.     On or about April 27, 2018, Wesley wired a payment of $345.00 to Defendant.

        20.     On or about August 16, 2018, Wesley wired a payment of $341.00 to Defendant.

        21.     After some number of iterations with the DMV, Plaintiff was told by a

representative of a state agency that the Tahoe had a lien on it.

        22.     Indeed, Wesley drove from Kansas City to the Missouri Department of Revenue—

Motor Vehicle Registration office in Jefferson City in another attempt to obtain a lawful title or at

least better understand the Tahoe situation.

        23.     There, he was told by an agent of the Driver License Bureau that Truman had not

applied for a title for the Tahoe.



                                                   3

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 3 of 171
                                                                                                   Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
       24.     Wesley made that drive to Jefferson City on October 22, 2018—over seven months

after the fraudulent and void sale of the Tahoe.

       25.     On a Missouri Department of Revenue Request for Refund of Taxes or Fees Paid

on Vehicle or Marine (Form 426) form dated October 22, 2018, Wesley stated that the reason for

such refund request included, “Original tag from dealer is crossed out on other owner name. So

tag office wouldn’t issue tag for vehicle.”

       26.     Per a Missouri Department of Revenue Incomplete Transaction Notice (Form 4808)

dated November 5, 2018, the Tahoe “could not be registered because there was a disclaimer.

Truman Auto Sales needed to obtain a title in their name before selling.”

       27.     On a Missouri Attorney General Consumer Complaint form (#CC-2018-10-

013459) dated November 7, 2018, Plaintiff’s statement included the following averment: “Went

to the DMV about 8 months to tag it up they took my payment and called me the next day and told

me the computer kicked the registration out due to no good title license because called Truman

Auto Sales the same day and told them they need to get me a clear title and sign it over to me.”

       28.     Truman did not obtain what appeared to be title to the Tahoe until November 16,

2018, by which time Wesley had long since purchased another truck, spent many exhausting hours

at the DMV, and had begun seriously considering legal options.

       29.     Wesley refused to sign that title.

       30.     On or about November 27, 2018, Plaintiff signed a retainer agreement with Legal

Aid of Western Missouri.

       31.     On or about December 26, 2018, a Legal Aid attorney faxed a letter to the Office

of the Missouri Attorney General.

       32.     Defendant UACC was cc’d on that faxed letter.



                                                    4

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 4 of 171
                                                                                                         Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
       33.     That letter from the Legal Aid attorney delineated, among other things, that Wesley

had not received title at the time of the Tahoe sale and that he “offered the vehicle back on many

occasions and was refused.”

       34.     That letter also averred that, “Mr. Pierce is, to date, still being harassed unlawfully

by both Truman Auto Sales and United Auto Credit to keep an unwanted vehicle and pay a debt

that arose from a void transaction.”

       35.     On or about March 29, 2019, that same Legal Aid lawyer sent, via certified mail,

another letter, which was addressed to Defendant.

       36.     That second letter again noted that Wesley had not received good title at the time

of sale, that sale was therefore fraudulent and void, Plaintiff had offered to return the Tahoe

multiple times to no avail, and that, “Mr. Pierce is, to date, still being harassed unlawfully by both

Truman Auto Sales and United Auto Credit to keep a vehicle he does not own and does not want,

as well as to pay a debt that arose from a fraudulent and void transaction.”

       37.     Wesley was in personal contact with Defendant UACC a number of times over, in

particular, the summer and/or autumn of 2018. His primary point of contact at UACC was someone

called “Mercedes.”

       38.     Wesley was contacted numerous times on his personal phone by UACC as it

attempted to collect on an unlawful debt.

       39.     Plaintiff is in possession of a copy of a document, upon which he had handwritten

“To Miss Mercedes,” that is a Missouri Department of Revenue General Affidavit (Form 768),

which was apparently signed by an agent of Truman on April 9, 2018, and noted that a mistake

had been made with the title to the Tahoe.




                                                  5

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 5 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
       40.      Wesley informed UACC numerous times that he had not been issued a proper title

at the time of sale and had, in fact, spent many hours over the course of months attempting to

obtain title to the Tahoe.

       41.      Despite the fact that Plaintiff had thoroughly apprised UACC of the lack of proper

titling, Mercedes told Wesley that he was still beholden to the RISCA and needed to make

payments on the Tahoe.

       42.      Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a billing statement, dated October 29, 2018, asserting that he

owed $680.41.

       43.      Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a Notice of Right to Cure letter on November 11, 2018—over

eight months after the fraudulent and void sale of the Tahoe.

       44.      That letter asserted that Wesley was in “default” under the terms of the RISCA and

owed Defendant $356.58.

       45.      Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a billing statement, dated November 28, 2018, asserting that

he owed $1,038.20.

       46.      Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a billing statement, dated December 29, 2018, asserting that he

owed $1,396.05.

       47.      In early January 2019, Wesley received in the mail at his home a license-plate

renewal registration form from the Missouri Department of Revenue.




                                                6

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 6 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
       48.      Even though that form was properly addressed to Wesley’s home, it had been sent

to a “Mauricio M. Jacobo,” a person unknown to Plaintiff and quite possibly the former owner of

the Tahoe.

       49.      Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a Notice of Right to Cure letter on February 2, 2019—eleven

months after the fraudulent and void sale of the Tahoe.

       50.      That letter asserted that Wesley was in “default” under the terms of the RISCA and

owed Defendant $1,413.09.

       51.      Given that Defendant was fully aware of Wesley’s predicament, including the fact

that, per Missouri law, the sale of the Tahoe was fraudulent and void and that he had spent many,

many hours trying to rectify a mistake that was not his, UACC’s conduct in this regard was

unconscionable, harassing, and unwarranted.

       52.      The Tahoe currently sits useless in Wesley’s backyard, where he carefully

maintains it:




                                                7

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 7 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
                                           COUNT ONE:
                                           CONVERSION

       53.     Plaintiff incorporates by reference all facts and allegations contained in the

foregoing paragraphs as though fully laid out herein.

       54.     At all times relevant, Plaintiff was the rightful owner of any and all payments made

to Defendant as part of the fraudulent and void Tahoe sale.

       55.     Defendant took possession of Plaintiffs’ $686.00 in total payments on or about,

respectively, April 27, 2018 and August 16, 2018.

       56.     Defendant took possession of that $686.00 with the intent to exercise control over

and to the exclusion of Plaintiff’s rights of ownership and possession of the same.

       57.     Defendant did in fact exercise such control over the $686.00, thereby depriving

Plaintiff of his right of ownership and possession of the same.

       58.     Between, generally, March and November 2018, Plaintiff repeatedly offered to

return the Tahoe and informed UACC that title had not passed at the time of sale (or for months

afterward), such that the sale of the Tahoe was fraudulent and void as a matter of Missouri law .

       59.     To date, UACC has and continues to refuse the return of the $686.00.

       60.     As a direct and proximate result of United Auto Credit’s refusal to return the

$686.00, Plaintiff has suffered damages.

       61.     UACC’s conduct as outlined herein is and was intentional, willful, wanton,

fraudulent, reckless, and/or malicious, thereby entitling Plaintiff to the recovery of punitive

damages.

       WHEREFORE, Plaintiff prays for judgment against Defendant in such amount as is

allowable by law and to be determined at trial, for his actual damages, punitive damages, pre- and




                                                 8

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 8 of 171
                                                                                                         Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
post-judgment interest at the greatest rate allowed by statute, and for such other and further relief

as may be just and proper under the circumstances.

                               COUNT TWO:
         VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT

       62.     Plaintiff incorporates by reference all facts and allegations contained in the

foregoing paragraphs as though fully laid out herein.

       63.     The Missouri Merchandising Practices Act, § 407.010 et seq. RSMo. (“MMPA”)

prohibits unfair and deceptive acts and practices in the sale of goods and services in Missouri.

       64.     The sale of the Tahoe was a “sale” of “merchandise” as defined by the MMPA.

       65.     The sale of the Tahoe occurred within the state of Missouri.

       66.     Plaintiff’s purchase of the Tahoe was primarily for personal, family, or household

purposes.

       67.     Plaintiff has suffered an ascertainable monetary loss as a result of UACC’s

unlawful conduct, as described herein.

       68.     Pursuant to 15 C.S.R. § 60-8.020, Unfair Practice in General, an “Unfair Practice

is any practice which – (A) either (1) offends any public policy as it has been established by the .

. . statutes or common law of this state or (2) is unethical, oppressive or unscrupulous; and (B)

represents a risk of, or causes, substantial injury to consumers.”

       69.     Pursuant to 15 C.S.R. § 60-8.090, Illegal Conduct, “(1) it is an unfair practice for

any person in connection with advertisement or sale of merchandise to engage in any method, use

or practice which – (A) violates state or federal law intended to protect the public; and (B) presents

a risk of, or causes, substantial injury to consumers.”

       70.     Pursuant to 15 C.S.R. § 60-9.040, Fraud in General, “(1) Fraud includes any acts,

omissions or artifices which involve falsehood, deception, trickery, breach of legal or equitable

                                                  9

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 9 of 171
                                                                                                       Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
duty, trust, or confidence, and are injurious to another or by which an undue or unconscientious

advantage over another is obtained.”

       71.      Pursuant to 15 C.S.R. § 60-8.040 Duty of Good Faith, “(1) It is an unfair practice

for any person in connection with the advertisement or sale of merchandise to violate the duty of

good faith in solicitation, negotiation and performance, or in any manner fail to act in good faith.

       72.      Defendant UACC’s violations of the MMPA include, but are not limited to, the

following:

             a. Failing to act in good faith, as well as acting unethically, oppressively, and

                unscrupulously, and in contravention of Missouri law, by converting and refusing

                to return Plaintiff’s $686.00.

             b. Failing to act in good faith, as well as acting unethically, oppressively, and

                unscrupulously, and in contravention of Missouri law, by repeatedly attempting to

                collect an unlawful debt stemming from the fraudulent and void sale of the Tahoe.

       73.      Pursuant to § 407.025.1 RSMo., Plaintiff is entitled to the recovery of his actual

damages, punitive damages, reasonable attorneys’ fees, and equitable relief.

       74.      Defendant’s conduct as outlined herein was intentional, willful, wanton, fraudulent,

reckless, and/or malicious, thereby entitling Plaintiff to the recovery of punitive damages.

       WHEREFORE, Plaintiff prays for judgment against Defendant in such amount as is

allowable by law and to be determined at trial, for his actual damages, punitive damages, pre- and

post-judgment interest at the greatest rate allowed by statute, reasonable attorneys’ fees, and such

other and further relief as may be just and proper under the circumstances.




                                                 10

      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 10 of 171
                                                                                                          Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
                                    COUNT THREE:
              VIOLATIONS OF THE MISSOURI MOTOR VEHICLE TIME SALES ACT

        75.     Plaintiff incorporates by reference all facts and allegations contained in the

foregoing paragraphs as though fully laid out herein.

        76.     The RISCA was a “retail installment contract” as defined by § 365.020.10 RSMo.

        77.     The Tahoe was a “motor vehicle” as defined by § 365.020.5 RSMo.

        78.     Section § 365.070.6 RSMo. requires retail installment sale contracts, such as the

RISCA here, to include (1) the cash sale price of the motor vehicle, (2) the amount of the buyer’s

down payment, (3) the difference between items one and two, (4) the principal balance, (5) the

time price differential, and (6) the time sale price.

        79.     That statute not only requires that those items be listed on the sale contract but that

they be accurate.

        80.     Because the underlying sale was “fraudulent and void,” each of these items on the

RISCA for the Tahoe was false.

        81.     In addition, the RISCA inaccurately lists “$1,600.00” as the total down payment

(“cash payment”) for the Tahoe.

        82.     Further, the RISCA inaccurately lists “0.00” on the “deferred down payment” line.

        83.     The requirements of § 365.070.6 RSMo. apply to the RISCA, and therefore are

binding and may be enforced equally against the seller and the holder of the contract.

        84.     Upon information and belief, UACC was the holder of the RISCA for the Tahoe at

the time of its sale, or alleged sale, to Plaintiff.

        85.     Section § 365.150.2 provides that a violation of § 365.070 bars the seller or holder

from recovery “of any time price differential, delinquency or collection charge on the contract.”




                                                       11

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 11 of 171
                                                                                                        Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
       86.     As such, UACC is not entitled to collect any time price differential (i.e., interest),

delinquency, or collection charge on the RISCA.

       87.     Section 365.150.3 provides a thirty-day (30) safe-harbor period for UACC.

However, that safe-harbor period has passed.

       88.     Pursuant to §§ 365.145 and 408.551 through 408.562, the violation of § 365.070

renders the holder (Defendant UACC) liable for actual damages, punitive damages, attorneys’ fees,

and equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant UACC in such amount as

is allowable by law and to be determined at trial, for his actual damages, punitive damages, pre-

and post-judgment interest at the greatest rate allowed by statute, reasonable attorneys’ fees, and

such other and further relief as may be just and proper under the circumstances.

                                 DEMAND FOR JURY TRIAL

       89.     Plaintiff hereby demands a jury trial on all issues so triable.



Respectfully submitted,

/s/ Andrew R. Taylor
Bryce B. Bell           MO#66841
Mark W. Schmitz         MO#69329
Andrew R. Taylor        MO#72157
Bell Law, LLC
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
T: 816-886-8206
F: 816-817-8500
Bryce@BellLawKC.com
MS@BellLawKC.com
AT@BellLawKC.com
Attorneys for Plaintiffs




                                                 12

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 12 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
                                                                            2016-CV10477

        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                         AT KANSAS CITY

WESLEY PIERCE, JR.,                    )
                                       )
                         Plaintiff,    )
                                       )           Case No.
v.                                     )
                                       )           Division
                                       )
UNITED AUTO CREDIT                     )           JURY TRIAL DEMANDED
CORPORATION,                           )
Serve:                                 )
CSC-Lawyers Incorporating Services Co. )
221 Bolivar St.                        )
Jefferson City, MO 65101               )
                                       )
                         Defendant. )

MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

       COMES NOW Plaintiff, by and through his attorney of record, and for his Motion for

Approval/Appoint of Private Process Server, and requests that D&B Legal Services, Inc.: Legal

Names (s):


Jamie Andrews PPS20-0009          Richard Davis PPS20-0029          James Hannah PPS20-0047
Sallie Bailey PPS20-0663          Anthony Dice PPS20-0497           Rufus Harmon PPS20-0048
Caleb Battreal PPS20-0010         David Dice PPS20-0030             James Harvey PPS20-0049
Bernard Beletsky PPS20-0011       Maureen Dice PPS20-0031           Natalie Hawks PPS20-0050
Carrington Bell PPS20-0012        Norman Diggs PPS20-0032           Douglas Hays PPS20-0051
Thomas Bogue PPS20-0013           Edwina Ditmore PPS20-0033         Stephen Heitz PPS20-0052
Brent Bohnhoff PPS20-0014         Marrissa Doan PPS20-0034          Wendy Hilgenberg PPS20-0053
Arthur Boyer PPS20-0015           Paul Donovan PPS20-0618           James Hise PPS20-0054
Scott Brady PPS20-0016            Shawn Edwards PPS20-0035          Gerald Hissam PPS20-0055
Gary Brakemeyer PPS20-0017        Tonya Elkins PPS20-0036           William Hockersmith PPS20-0056
James Bromeier PPS20-0615         William Ferrell PPS20-0037        Alex Holland PPS20-0057
Jeff Brown PPS20-0018             Robert Finley PPS20-0335          Thomas Honton PPS20-0623
Hester Bryant PPS20-0019          James Frago PPS20-0038            Mary Hurley PPS20-0058
Nicholas Bull PPS20-0020          John Frago PPS20-0039             Betty Johnson PPS20-0059
Randy Burrow PPS20-0021           Kenneth Frechette II PPS20-0040   Edward Johnson PPS20-0060
Gory Burt PPS20-0022              Andrew Garza PPS20-0041           James Johnson PPS20-0061
Kyle Carter PPS20-0023            Paul Glickert PPS20-0620          Etoya Jones PPS20-0062
Michael Conklin PPS20-0024        Bradley Gordon PPS20-0042         Patrick Jones PPS20-0063
Lisa Corbett PPS20-0025           Thomas Gorgen PPS20-0043          Thomas Kaltmayer PPS20-0627
Dennis Dahlberg PPS20-0026        Tom Gorgone PPS20-0044            Derec Kelley PPS20-0064
Mary Dahlberg PPS20-0027          Richard Gray PPS20-0045           Brent Kirkhart PPS20-0065
Bert Daniels JR PPS20-0028        Charles Gunning PPS20-0046        Janice Kirkhart PPS20-0066


      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 13 of 171
                                                                                                        Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
Tyler Kirkhart PPS20-0067           Michael Noble PPS20-0093            William Steck PPS20-0116
Damon Lester PPS20-0068             Greg Noll PPS20-0094                Randy Stone PPS20-0117
Daniel Maglothin PPS20-0069         Robert O’Sullivan PPS20-0095        Sonja Stone PPS20-0118
Chad Maier PPS20-0070               Mike Perry PPS20-0096               David Taliaferro PPS20-0119
Kenneth Marshall PPS20-0071         Bob Peters PPS20-0097               Michael Taylor PPS20-0120
Deborah Martin PPS20-0072           Devin Pettenger PPS20-0098          Robert Torrey PPS20-0121
Michael Martin PPS20-0073           Carrie Pfeifer PPS20-0099           Lucas Traugott PPS20-0122
Todd Martinson PPS20-0074           Craig Poese PPS20-0159              Steve Trueblood PPS20-0123
Timothy McGarity PPS20-0075         Bill Powell PPS20-0100              Jonathan Trumpower PPS20-0124
Diane McKay PPS20-0631              Dee Powell PPS20-0101               Cory Upchurch PPS20-0637
Casey McKee PPS20-0076              Samantha Powell PPS20-0102          Jerromy Vanderwaal PPS20-0660
Michael Meador PPS20-0077           Kim Presler PPS20-0103              Douglas Washburn PPS20-0639
Kenny Medlin PPS20-0078             Marcus Presler PPS20-0104           Ryan Weekley PPS20-0125
Maria Meier PPS20-0079              Mark Rauss PPS20-0105               Misty Wege PPS20-0126
Thomas Melte PPS20-0080             Terri Richards PPS20-0106           Andrew Wheeler PPS20-0127
Matthew Millhollin PPS20-0081       Jorge Rivera PPS20-0107             Charles Wheeler PPS20-0646
James Mitchell PPS20-0082           Sammie Robinson PPS20-0108          Roger White PPS20-0641
Alexious Moehring PPS20-0083        Richard Roth PPS20-0109             Andrew Wickliffe PPS20-0128
Jonathan Moehring PPS20-0084        Edna Russell PPS20-0110             Norman Wiley PPS20-0129
Jason Moody PPS20-0085              Brenda Schiwitz PPS20-0111          Gregory Willing PPS20-0130
Ronald Moore PPS20-0086             Michael Siegel PPS20-0214           Conni Wilson PPS20-0131
Andrew Myers PPS20-0087             Joe Sherrod PPS20-0112              Jerry Wilson PPS20-0132
Frederick Myers PPS20-0088          Andrew Sitzes PPS20-0113            Debra Woodhouse PPS20-0133
James Myers PPS20-0089              Laura Skinner PPS20-0114            Stan Yoder PPS20-0134
Stephanie Myers PPS20-0090          Thomas Skinner PPS20-0115           Greg Zotta PPS20-0135
Christopher New PPS20-0091          Richard Skyles PPS20-0215
Jeremy Nicholas PPS20-0092          Chris Stanton PPS20-0216

who are qualified persons to serve process, are not parties to the case and are not less than

eighteen (18) years of age, as private process servers in the above cause to serve process in this

case.


                                                              Respectfully submitted,

                                                              /s/ Andrew R. Taylor
                                                              Bryce B. Bell        MO#66841
                                                              Mark W. Schmitz      MO#69329
                                                              Andrew R. Taylor     MO#72157
                                                              Bell Law, LLC
                                                              2600 Grand Blvd., Suite 580
                                                              Kansas City, MO 64108
                                                              T: 816-886-8206
                                                              F: 816-817-8500
                                                              Bryce@BellLawKC.com
                                                              MS@BellLawKC.com
                                                              AT@BellLawKC.com



        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 14 of 171
                                                                                              Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
                                                                             2016-CV10477

        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                         AT KANSAS CITY

WESLEY PIERCE, JR.,                    )
                                       )
                         Plaintiff,    )
                                       )           Case No.
v.                                     )
                                       )           Division
                                       )
UNITED AUTO CREDIT                     )           JURY TRIAL DEMANDED
CORPORATION,                           )
Serve:                                 )
CSC-Lawyers Incorporating Services Co. )
221 Bolivar St.                        )
Jefferson City, MO 65101               )
                                       )
                         Defendant. )

           ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Approval and Appointment of Private

Process Server is granted and the individuals named on the Motion for Approval and

Appointment of Private Process Server are hereby approved and appointed to serve process in

the above-captioned matter.



Date:_______________________                   _______________________________________
                                               Judge or Clerk




      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 15 of 171
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WESLEY PIERCE JR

                        PLAINTIFF(S),                            CASE NO. 2016-CV10477
VS.                                                              DIVISION 7

UNITED AUTO CREDIT CORPORATION

                        DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable S MARGENE BURNETT on 04-AUG-2020 in DIVISION 7 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV10477                     Page 1 of 2               DMSNCMCIV (2/2017)
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 16 of 171
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ S MARGENE BURNETT
                                              S MARGENE BURNETT, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
ANDREW ROBERT TAYLOR, Bell Law, LLC, 2600 Grand Blvd, SUITE 580, KANSAS
CITY, MO 64108

Defendant(s):
UNITED AUTO CREDIT CORPORATION

Dated: 07-APR-2020                                            MARY A. MARQUEZ
                                                              Court Administrator




2016-CV10477                     Page 2 of 2               DMSNCMCIV (2/2017)
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 17 of 171
                                                                                              Electronically Filed - Jackson - Kansas City - April 06, 2020 - 04:07 PM
                                                                             2016-CV10477

        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                         AT KANSAS CITY

WESLEY PIERCE, JR.,                    )
                                       )
                         Plaintiff,    )
                                       )           Case No.
v.                                     )
                                       )           Division
                                       )
UNITED AUTO CREDIT                     )           JURY TRIAL DEMANDED
CORPORATION,                           )
Serve:                                 )
CSC-Lawyers Incorporating Services Co. )
221 Bolivar St.                        )
Jefferson City, MO 65101               )
                                       )
                         Defendant. )

           ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Approval and Appointment of Private

Process Server is granted and the individuals named on the Motion for Approval and

Appointment of Private Process Server are hereby approved and appointed to serve process in

the above-captioned matter.



          07-Apr-2020
Date:_______________________                   _______________________________________




      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 18 of 171
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV10477
 S MARGENE BURNETT
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 WESLEY PIERCE JR                                                   ANDREW ROBERT TAYLOR
                                                                    Bell Law, LLC
                                                                    2600 Grand Blvd
                                                                    SUITE 580
                                                              vs.   KANSAS CITY, MO 64108
 Defendant/Respondent:                                              Court Address:
 UNITED AUTO CREDIT CORPORATION                                     415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: UNITED AUTO CREDIT CORPORATION
                                      Alias:
  R/A CSC-LAWYERS INC SERVICE CO
  221 BOLIVAR ST
  JEFFERSON CITY, MO 65101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    07-APR-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-3089 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                    Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21                                    Page 19 of 171
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 20 of 171
Revised 7/3/13            Service Information - Attorney
Electronically Filed - Jackson - Kansas City - April 13, 2020 - 10:53 AM




                                                                           Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 21 of 171
                                                                                                                                                           Electronically Filed - Jackson - Kansas City - April 13, 2020 - 10:53 AM
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV10477
 S MARGENE BURNETT
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 WESLEY PIERCE JR                                                   ANDREW ROBERT TAYLOR
                                                                    Bell Law, LLC
                                                                    2600 Grand Blvd
                                                                    SUITE 580
                                                              vs.   KANSAS CITY, MO 64108
 Defendant/Respondent:                                              Court Address:
 UNITED AUTO CREDIT CORPORATION                                     415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: UNITED AUTO CREDIT CORPORATION
                                      Alias:
  R/A CSC-LAWYERS INC SERVICE CO
  221 BOLIVAR ST
  JEFFERSON CITY, MO 65101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    07-APR-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-3089 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                    Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21                                    Page 22 of 171
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                               Electronically Filed - Jackson - Kansas City - April 13, 2020 - 10:53 AM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 23 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - April 15, 2020 - 11:06 AM
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

WESLEY PIERCE, JR.,                         )
                                            )
                             Plaintiff,     )
                                            )
       v.                                   )       Case No.       2016-cv10477
                                            )
UNITED AUTO CREDIT CORP.,                   )
                                            )
                             Defendant.     )

                           MOTION FOR CHANGE OF JUDGE

       COMES NOW, Plaintiff, by and through his undersigned counsel of record, and pursuant

to Missouri Supreme Court Rule 51.05, hereby requests a change of judge.



Respectfully submitted,

/s/ Mark W. Schmitz
Bryce B. Bell        MO#66841
Mark W. Schmitz      MO#69329
Andrew R. Taylor     MO#72157
Bell Law, LLC
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
T: 816-886-8206
F: 816-817-8500
Bryce@BellLawKC.com
MS@BellLawKC.com
AT@BellLawKC.com

                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was filed with the Court’s e-Filing system on April 15, 2020, and thereby served upon all
attorneys of record.

                                                           /s/ Mark W. Schmitz




      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 24 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - April 15, 2020 - 11:06 AM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 25 of 171
Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 26 of 171
Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 27 of 171
                        4
X




    28-Apr-2020




    28-Apr-2020




        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 28 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - May 15, 2020 - 02:28 PM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WESLEY PIERCE, JR.,                          )
                                             )
                              Plaintiff,     )
                                             )       Case No. 2016-CV10477
v.                                           )
                                             )       Division: 4
                                             )
UNITED AUTO CREDIT                           )
CORPORATION,                                 )
                                             )
                              Defendant.     )


                       NOTICE OF PARTIAL VOLUNTARY DISMISSAL

       Pursuant to Rule 67.02(a), Plaintiff Wesley Pierce hereby voluntarily dismisses, without

prejudice, his Missouri Merchandising Practices Act (“MMPA”) claim against Defendant United

Auto Credit Corporation. Plaintiff does not dismiss any other claims in this action.



Respectfully submitted,



/s/ Andrew R. Taylor
Bryce B. Bell           MO#66841
Mark W. Schmitz         MO#69329
Andrew R. Taylor        MO#72157
Bell Law, LLC
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
T: 816-886-8206
F: 816-817-8500
Bryce@BellLawKC.com
MS@BellLawKC.com
AT@BellLawKC.com
Attorneys for Plaintiffs




      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 29 of 171
                                                                                                   Electronically Filed - Jackson - Kansas City - May 15, 2020 - 02:28 PM
                                 CERTIFICATE OF SERVICE

       I certify that on this day of May 15, 2020, a true and accurate copy of the foregoing was

filed with the Court’s e-filing system and thereby served via email to all attorneys of record.



Respectfully submitted,



/s/ Andrew R. Taylor
Bryce B. Bell    MO#66841
Mark W. Schmitz MO#69329
Andrew R. Taylor MO#72157
Bell Law, LLC
2600 Grand Blvd.
Suite 580
Kansas City, MO 64108
T: 816-886-8206
F: 816-817-8500
Bryce@BellLawKC.com
MS@BellLawKC.com
AT@BellLawKC.com
Attorneys for Plaintiff




      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 30 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - May 15, 2020 - 02:28 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 31 of 171
                                                                                                                         Electronically Filed - Jackson - Kansas City - May 15, 2020 - 03:04 PM
           IN THE 16TH JUDICIAL CIRCUIT COURT,                             JACKSON COUNTY                   , MISSOURI

 Wesley Pierce,
          Plaintiff,
                         vs.
 United Auto Credit Corporation,
          Defendant.

Case Number: 2016-CV10477

                                              Entry of Appearance

   Comes now undersigned counsel and enters his/her appearance as attorney of record for Wesley Pierce, Jr, Plaintiff,
   in the above-styled cause.




                                                          /s/ Bryce B. Bell
                                                           Bryce Bruce Bell
                                                           Mo Bar Number: 66841
                                                           Attorney for Plaintiff
                                                           2600 Grand Blvd., Ste. 580
                                                           Kansas City, MO 64108
                                                           Phone Number: (816) 886-8206
                                                           bryce@belllawkc.com




                                                  Certificate of Service
    I hereby certify that on          May 15th, 2020            , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                          /s/ Bryce B. Bell
                                                           Bryce Bruce Bell


              Case
OSCA (10-14) GN230     4:21-cv-00090-BCW Document
                                              1 of1-1
                                                   1  Filed 02/12/21 Page 32 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - May 15, 2020 - 03:04 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 33 of 171
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY

WESLEY PIERCE JR,                                  )
                Plaintiff,                         )
    v.                                             )               Case No. 2016-CV10477
                                                   )               Division 4
                                                   )
UNITED AUTO CREDIT CORPORATION,                    )
               Defendant.                          )
                                             NOTICE

       You are hereby notified that a case management conference has been rescheduled in the

above captioned case for Friday, September 11, 2020 at 8:30 AM in Division 4 on the 4th floor

of the Jackson County Circuit Court, located at 415 E. 12th Street, Kansas City, Missouri.



        28-May-2020
           DATE                               JUSTINE E. DEL MURO, JUDGE

Certificate of Service
This is to certify that a copy of the foregoing was automatically forwarded to the attorneys of
record through the Court's eFiling system. In addition, this certifies that a copy of the foregoing
was hand delivered/faxed/emailed/mailed to the following on ______________.
                                                                    28-May-2020

ANDREW ROBERT TAYLOR, Attorney for Plaintiff, Bell Law, LLC, 2600 Grand Blvd,
SUITE 580, KANSAS CITY, MO 64108
MARK SCHMITZ, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108 ms@BellLawKC.com
BRYCE BRUCE BELL, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE
580, KANSAS CITY, MO 64108
Bryce@BellLawKC.com


Law Clerk, Division 4




Case 2016-CV10477
       Case 4:21-cv-00090-BCW              Page 1 1-1
                                       Document   of 1 Filed 02/12/21 Page 34
                                                                            14GENORD
                                                                              of 171 (1/2016)
                                                                                                   Electronically Filed - Jackson - Kansas City - June 25, 2020 - 01:50 PM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

WESLEY PIERCE, JR.,                 )
                                    )
              Plaintiff,            )
                                    )
v.                                  )
                                           Case No. 2016-CV10477
                                    )
UNITED AUTO CREDIT                  )
                                                 Division 4
CORPORATION,                        )
                                    )
              Defendant.            )
                                    )
                                    )
                         NOTICE OF APPEARANCE

          COMES NOW the undersigned, Ryan S. Rummage of Burr & Forman LLP, and hereby

gives notice of his appearance as counsel of record for Plaintiff United Auto Credit Corporation

(“UACC”) in the above-captioned case. Counsel requests that copies of all notices, pleadings

and other papers in this case be served upon him as counsel for UACC.

          Respectfully submitted this 25th day of June, 2020.

                                               /s/ Ryan S. Rummage
                                               Ryan S. Rummage (MO Bar #69871)
                                               BURR & FORMAN LLP
                                               420 North 20th Street, Suite 3400
                                               Birmingham, AL 35203
                                               Telephone:     (205) 251-3000
                                               Facsimile:     (205) 458-5100
                                               rrummage@burr.com

                                               Attorney for Defendant
                                               UNITED AUTO CREDIT CORPORATION




43718234 v1
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 35 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - June 25, 2020 - 01:50 PM
                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 25th day of June, 2020, a copy of the foregoing was filed
with the Court’s Electronic Filing System, which will serve a copy of the same to all counsel of
record.


                                                     /s/ Ryan S. Rummage




43718234 v1                            2
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 36 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - June 25, 2020 - 01:50 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 37 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

WESLEY PIERCE, JR.,              )
                                 )
              Plaintiff,         )
                                 )
v.                               )
                                          Case No. 2016-CV10477
                                 )
UNITED AUTO CREDIT               )
                                                Division 4
CORPORATION,                     )
                                 )
              Defendant.         )
                                 )
                                 )
     DEFENDANT UNITED AUTO CREDIT CORPORATION’S ANSWER TO
                PLAINTIFF’S PETITION FOR DAMAGES

          COMES NOW Defendant United Auto Credit Corporation (“UACC”), by and through its

undersigned counsel, and for its Answer to Plaintiff’s Petition for Damages states as follows:

                                             PARTIES

                  UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

                  UACC admits that it is a California corporation and that it can be served by

serving its registered agent. Except as expressly admitted herein, UACC denies the allegations in

this paragraph.

                                  JURISDICTION AND VENUE

                  UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC denies that Plaintiff

has suffered an injury sufficient to confer jurisdiction upon this Court.

                              FACTS COMMON TO ALL COUNTS

                  UACC admits that Plaintiff purchased a 2003 GMC Tahoe from Truman Auto

Sales on March 3, 2018.


43705609 v1
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 38 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
               Admitted.

               Admitted.

               UACC admits that the dealership assigned the Retail Installment Contract and

Security Agreement to UACC. Except as expressly admitted herein, UACC denies the

allegations in this paragraph.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.




43705609 v1                            2
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 39 of 171
                                                                                                Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC admits that it received a payment from Pierce in the amount of $345.00 on

April 28, 2018.

               UACC admits that it received a payment from Pierce in the amount of $341.00 on

August 17, 2018.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               Admitted.

               UACC states that the Missouri Department of Revenue Incomplete Transaction

Notice form speaks for itself and denies any mischaracterization of the same.

               UACC states that the Missouri Attorney General Consumer Complaint form

speaks for itself and denies any mischaracterization of the same.




43705609 v1                            3
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 40 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               Admitted.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC admits that it communicated with Plaintiff. Except as expressly admitted

herein, UACC is without sufficient information and knowledge to admit or deny the allegations

in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC states that the Missouri Department of Revenue General Affidavit speaks

for itself and denies any mischaracterization of the same.




43705609 v1                            4
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 41 of 171
                                                                                                    Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC admits that it sent a billing statement dated October 29, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC admits that it sent Plaintiff a Notice of Right to Cure letter dated

November 11, 2018. Except as expressly admitted herein, UACC denies the allegations in this

paragraph.

               Admitted.

               UACC admits that it sent a billing statement dated November 28, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC admits that it sent a billing statement dated December 29, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC admits that it sent Plaintiff a Notice of Right to Cure letter dated February

2, 2019. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               Admitted.

               UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.




43705609 v1                            5
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 42 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
                                          COUNT ONE:
                                          CONVERSION

                 UACC incorporates by reference all previous as though fully set forth herein.

                 UACC denies the allegations in this paragraph.

                 UACC admits that it received a $345.00 payment from Plaintiff on April 28, 2018

and a $341.00 payment from Plaintiff on August 17, 2018. Except as expressly admitted herein,

UACC denies the allegations in this paragraph.

                 UACC denies the allegations in this paragraph.

                 UACC denies the allegations in this paragraph.

                 UACC denies the allegations in this paragraph.

                 UACC admits that it has not returned any payments to Plaintiff.

                 UACC denies the allegations in this paragraph.

                 UACC denies the allegations in this paragraph.

          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 61, UACC denies that Plaintiff is entitled to actual damages, punitive damages, or any

relief whatsoever.

                                COUNT TWO
          VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT

          62-74. Plaintiff dismissed the claim referenced in these paragraphs on May 15, 2020 and,

as a result, a response from UACC is not required.

                                COUNT THREE:
          VIOLATIONS OF THE MISSOURI MOTOR VEHICLE TIME SALES ACT

          75.    UACC incorporates by reference all previous as though fully set forth herein.




43705609 v1                            6
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 43 of 171
                                                                                                   Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
          76.   UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.      To the extent a response is required, UACC denies the

allegations.

          77.   UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.      To the extent a response is required, UACC denies the

allegations.

          78.   UACC states that § 365.070.6 RSMo. speaks for itself and denies any

mischaracterization of the same.

          79.   UACC states that § 365.070.6 RSMo. speaks for itself and denies any

mischaracterization of the same.

          80.   UACC denies the allegations in this paragraph.

          81.   UACC denies the allegations in this paragraph.

          82.   UACC denies the allegations in this paragraph.

          83.   UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.      To the extent a response is required, UACC denies the

allegations.

          84.   UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.      To the extent a response is required, UACC denies the

allegations.

          85.   UACC states that § 365.150.2 RSMo. speaks for itself and denies any

mischaracterization of the same.

          86.   UACC denies the allegations in this paragraph.




43705609 v1                            7
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 44 of 171
                                                                                                        Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
          87.    UACC states that § 365.150.3 RSMo. speaks for itself and denies any

mischaracterization of the same.

          88.    UACC denies the allegations in this paragraph.

          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 88, UACC denies that Plaintiff is entitled to actual damages, punitive damages,

attorneys’ fees, or any relief whatsoever.

                                   DEMAND FOR JURY TRIAL

          89.    UACC admits that Plaintiff has demanded a jury trial but denies that it is liable to

Plaintiff in any way.

                                   AFFIRMATIVE DEFENSES



          Plaintiff’s Petition should be dismissed on the grounds that it fails to state a claim upon

which relief can be granted against UACC.



          To the extent Plaintiff’s claims are based on conduct occurring beyond the applicable

statutes of limitations, they are time barred.



          Any violation of the law or damage suffered by Plaintiff, which UACC denies, was due

to the affirmative actions and/or omissions of Plaintiff and does not give rise to any liability of

UACC.



          Plaintiff’s injuries, if any, were the result of an intervening or superseding cause or the

acts or omissions of third or other parties over which UACC had no responsibility or control and

for which UACC may not be held liable.


43705609 v1                            8
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 45 of 171
                                                                                                          Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
          Plaintiff’s claims must fail to the extent that Plaintiff failed to mitigate damages, if any,

and/or failed to act with reasonable diligence.



          Plaintiff’s claims are barred or limited by the terms of the parties’ contract.



          Plaintiff’s claims are barred by the Acknowledgment of Certificate of Title Received and

release he signed with UACC on or about March 3, 2018.



          Plaintiff’s claims are barred or limited by the doctrines of waiver, estoppel, acceptance,

and ratification.



          UACC asserts all defenses available to it under R.S.Mo. § 365.010, et seq.



          Plaintiff is not entitled to recover attorney’s fees because the elements for an award of

attorney's fees under Missouri law have not been met.



          Plaintiff cannot recover for mental pain and suffering, emotional distress, or similar

damages, if any, in that there is no fixed, objective and/or clear and consistent standard under

applicable state law for ascertaining the amount thereof, such that any award of said damages

against UACC would violate the Fifth and Fourteenth Amendments to the United States

Constitution and Article 1, Section 8 of the Constitution of the State of Missouri, which prohibit

deprivation of life, liberty, or property, except by due process.




43705609 v1                            9
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 46 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
          UACC states that an award of punitive damages in this case would serve no purpose for

which punitive damages can be awarded in Missouri, and further states that Plaintiff is not

entitled to recover punitive damages under Missouri law to the extent Plaintiff is seeking the

same.



          Plaintiff is not entitled to an award of punitive damages because an award of punitive

damages against UACC would violate the Fifth and Fourteenth Amendments to the United States

Constitution and Article 1, Section 8 of the Constitution of the State of Missouri, which prohibit

deprivation of life, liberty, or property, except by due process, and an award of punitive damages

would also violate the Eighth Amendment to the United States Constitution and Article 1,

Section 21 of the Constitution of 1945 of the State of Missouri, which prohibit excessive fines

and unusual punishment.

                                 RESERVATION OF DEFENSES

          UACC reserves the right to assert additional defenses as discovery progresses. To the

extent that any of the foregoing allegations in the Petition have not been expressly admitted or

denied, they are hereby denied.

          Respectfully submitted this 29th day of June, 2020.

                                               /s/ Ryan S. Rummage
                                               Ryan S. Rummage (MO Bar #69871)
                                               BURR & FORMAN LLP
                                               420 North 20th Street, Suite 3400
                                               Birmingham, AL 35203
                                               Telephone:     (205) 251-3000
                                               Facsimile:     (205) 458-5100
                                               rrummage@burr.com
                                               Attorney for Defendant
                                               UNITED AUTO CREDIT CORPORATION



43705609 v1                           10
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 47 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 29th day of June, 2020, a copy of the foregoing was filed
with the Court’s Electronic Filing System, which will serve a copy of the same to all counsel of
record.


                                                     /s/ Ryan S. Rummage
                                                     Ryan S. Rummage




43705609 v1                           11
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 48 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - June 29, 2020 - 02:03 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 49 of 171
                                                                                                         Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
            `IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WESLEY PIERCE, JR.,                             )
                                                )
                                 Plaintiff,     )
                                                )       Case No. 2016-CV10477
v.                                              )
                                                )       Division 4
                                                )
UNITED AUTO CREDIT                              )       JURY TRIAL DEMANDED
CORPORATION,                                    )
                                                )
                                 Defendant.     )

                        FIRST AMENDED PETITION FOR DAMAGES

       COMES NOW, Plaintiff Wesley Pierce, Jr., by and through his undersigned counsel, and

states and alleges as follows:

                                              AMENDMENT

       1.        Plaintiff Wesley Pierce, Jr. (“Wesley” or “Plaintiff”) filed his Petition for Damages

with this Court on April 6, 2020.

       2.        On April 28, 2020, Plaintiff’s case was ordered to be transferred, from Division 8

to Division 4.

       3.        Pursuant to Rule 55.33(a), Plaintiff now files this First Amended Petition for

Damages, written consent to such filing having been given by counsel for Defendant United Auto

Credit Corporation on July 7, 2020.

                                               PARTIES

       4.        Plaintiff is an individual Missouri consumer.

       5.        Defendant United Auto Credit Corporation (“UACC” and/or “Defendant”) is a

California corporation that financed the sale in this case. UACC was served with Plaintiff’s




                                                    1

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 50 of 171
                                                                                                    Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
Petition for Damages on April 8, 2020, and filed a responsive pleading with the Court on June 29,

2020.

                                  JURISDICTION AND VENUE

        6.      Jurisdiction and venue in this Court are proper pursuant to § 407.025 RSMo.

                             FACTS COMMON TO ALL COUNTS

        7.      On or about March 3, 2018, Wesley purchased, or attempted to purchase, a 2003

GMC Tahoe (VIN:                          8809; “the Tahoe”) from Truman Auto Sales (“Truman”),

located at 5300 Truman Road, Kansas City, Missouri 64127.

        8.      Per the Retail Installment Contract and Security Agreement (“the RICSA”)

between Wesley and Truman, the total sale price of the Tahoe, including a down payment of

$1,600.00, was $9,779.44.

        9.      The terms underlying the RISCA included a 24.99% APR over two years, entailing

twenty-four monthly payments of $340.81, on a financed amount of $6,386.25.

        10.     Truman assigned the RISCA to Defendant UACC. Defendant UACC thereby

financed the purchase of the Tahoe and became the holder of the RISCA.

        11.     The RISCA contained the following language: “Any holder of this consumer

credit contract is subject to all claims and defenses which the debtor could assert against the

seller of goods or services obtained pursuant hereto or with the proceeds hereof.”

        12.     Pursuant to § 400.2-210(5) RSMo., Truman’s assignment of the RISCA to UACC

entailed “a delegation of performance of the duties of the assignor and its acceptance by the

assignee constitut[ing] a promise” to perform the duties of the assignor.

        13.     Here, such delegation of duties via assignment of contract included the duty to

timely transfer title at the time of delivery.



                                                 2

        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 51 of 171
                                                                                                       Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
       14.     Title did not pass to Wesley at the time of delivery, in violation of § 301.210.4

RSMo. Because UACC was obligated to perform such duty, it violated § 301.210.4 RSMo.

       15.     The Tahoe is and was a “motor vehicle,” as defined by § 301.010.35 RSMo.

       16.     The purchase of the Tahoe constituted the “sale” of a “motor vehicle,” as required

by § 301.210.4 RSMo.

       17.     Because Truman did not pass title to Wesley at the time of delivery, the sale of the

Tahoe was “fraudulent and void” per § 301.210.4 RSMo.

       18.     The title given to Wesley had the name of some other person where Truman’s name

may have been expected, along with a large “X” across a significant portion of the title.

       19.     Wesley took that facially problematic title to the DMV in an attempt to properly

register and obtain tags for the Tahoe; unsurprisingly, an agent of the DMV told Wesley that a title

in that condition could not be accepted.

       20.     Thus began for Plaintiff an inane and time-consuming relationship with the DMV

as he attempted to procure a lawful title for the Tahoe.

       21.     In fact, Wesley spent so much time at the DMV that he was essentially on a first-

name basis with some of its employees, was at least once ushered immediately to the front of the

line, and was kept after closing time because someone at the DMV actually sympathized with his

plight. All told, Wesley returned to that Kansas City, Missouri-based DMV between,

approximately, 10-15 times, to no avail.

       22.     Wesley paid the sales tax on the Tahoe even though he could not register it.

However, he was ultimately refunded that sales tax as the licensing agency did not consider him a

purchaser of the car for lack of proper titling.




                                                   3

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 52 of 171
                                                                                                        Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
        23.     Because Wesley had not obtained title to the Tahoe, he was compelled to go finance

another vehicle that he could lawfully drive to work.

        24.     On or about March 26, 2018, Wesley purchased a 1995 Chevy truck for $1,300.00,

which at least allowed him to lawfully drive while the Tahoe lay dormant.

        25.     On or about April 27, 2018, Wesley wired a payment of $345.00 to Defendant.

        26.     On or about August 16, 2018, Wesley wired a payment of $341.00 to Defendant.

        27.     After some number of iterations with the DMV, Plaintiff was told by a

representative of a state agency that the Tahoe had a lien on it.

        28.     Indeed, Wesley drove from Kansas City to the Missouri Department of Revenue’s

Motor Vehicle Registration office in Jefferson City in another attempt to obtain a lawful title or at

least better understand the Tahoe situation.

        29.     There, he was told by an agent of the Driver License Bureau that Truman had not

applied for a title for the Tahoe.

        30.     Wesley made that drive to Jefferson City on October 22, 2018—over seven months

after the fraudulent and void sale of the Tahoe.

        31.     On a Missouri Department of Revenue Request for Refund of Taxes or Fees Paid

on Vehicle or Marine (Form 426) form dated October 22, 2018, Wesley stated that the reason for

such refund request included, “Original tag from dealer is crossed out on other owner name. So

tag office wouldn’t issue tag for vehicle.”

        32.     Per a Missouri Department of Revenue Incomplete Transaction Notice (Form 4808)

dated November 5, 2018, the Tahoe “could not be registered because there was a disclaimer.

Truman Auto Sales needed to obtain a title in their name before selling.”




                                                   4

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 53 of 171
                                                                                                         Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
       33.     On a Missouri Attorney General Consumer Complaint form (#CC-2018-10-

013459) dated November 7, 2018, Plaintiff’s statement included the following averment: “Went

to the DMV about 8 months to tag it up they took my payment and called me the next day and told

me the computer kicked the registration out due to no good title license because called Truman

Auto Sales the same day and told them they need to get me a clear title and sign it over to me.”

       34.     Truman did not obtain what appeared to be title to the Tahoe until November 16,

2018, by which time Wesley had long since purchased another truck, spent many exhausting hours

at the DMV, and had begun seriously considering legal options.

       35.     Wesley refused to sign that title.

       36.     On or about November 27, 2018, Plaintiff signed a retainer agreement with Legal

Aid of Western Missouri.

       37.     On or about December 26, 2018, a Legal Aid attorney faxed a letter to the Office

of the Missouri Attorney General.

       38.     Defendant UACC was cc’d on that faxed letter.

       39.     That letter from the Legal Aid attorney delineated, among other things, that Wesley

had not received title at the time of the Tahoe sale and that he “offered the vehicle back on many

occasions and was refused.”

       40.     That letter also averred that, “Mr. Pierce is, to date, still being harassed unlawfully

by both Truman Auto Sales and United Auto Credit to keep an unwanted vehicle and pay a debt

that arose from a void transaction.”

       41.     On or about March 29, 2019, that same Legal Aid lawyer sent, via certified mail,

another letter, which was addressed to Defendant UACC.




                                                    5

      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 54 of 171
                                                                                                         Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
       42.      That second letter again noted that Wesley had not received title at the time of sale,

that sale was therefore fraudulent and void, Plaintiff had offered to return the Tahoe multiple times

to no avail, and that, “Mr. Pierce is, to date, still being harassed unlawfully by both Truman Auto

Sales and United Auto Credit to keep a vehicle he does not own and does not want, as well as to

pay a debt that arose from a fraudulent and void transaction.”

       43.      Wesley was in personal contact with Defendant UACC a number of times over, in

particular, the summer and/or autumn of 2018. His primary point of contact at UACC was someone

called “Mercedes.”

       44.      Wesley was contacted numerous times on his personal phone by UACC as it

attempted to collect on an unlawful debt.

       45.      Plaintiff is in possession of a copy of a document, upon which he had handwritten

“To Miss Mercedes,” that is a Missouri Department of Revenue General Affidavit (Form 768),

which was apparently signed by an agent of Truman on April 9, 2018, and noted that a mistake

had been made with the title to the Tahoe.

       46.      Wesley informed UACC numerous times that he had not been issued a proper title

at the time of sale and had, in fact, spent many hours over the course of months attempting to

obtain title to the Tahoe.

       47.      Despite the fact that Plaintiff had thoroughly apprised UACC of the lack of proper

titling, Mercedes told Wesley that he was still beholden to the RISCA and needed to make

payments on the Tahoe.

       48.      Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a billing statement, dated October 29, 2018, asserting that he

owed $680.41.



                                                  6

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 55 of 171
                                                                                                    Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
       49.     Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a Notice of Right to Cure letter on November 11, 2018—over

eight months after the fraudulent and void sale of the Tahoe.

       50.     That letter asserted that Wesley was in “default” under the terms of the RISCA and

owed Defendant $356.58.

       51.     Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a billing statement, dated November 28, 2018, asserting that

he owed $1,038.20.

       52.     Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a billing statement, dated December 29, 2018, asserting that he

owed $1,396.05.

       53.     In early January 2019, Wesley received in the mail at his home a license-plate

renewal registration form from the Missouri Department of Revenue.

       54.     Even though that form was properly addressed to Wesley’s home, it had been sent

to a “Mauricio M. Jacobo,” a person unknown to Plaintiff and quite possibly the former owner of

the Tahoe.

       55.     Even though the sale of the Tahoe was fraudulent and void and Defendant was well

aware of such, UACC sent Wesley a Notice of Right to Cure letter on February 2, 2019—eleven

months after the fraudulent and void sale of the Tahoe.

       56.     That letter asserted that Wesley was in “default” under the terms of the RISCA and

owed Defendant $1,413.09.

       57.     Given that Defendant was fully aware of Wesley’s predicament, including the fact

that, per Missouri law, the sale of the Tahoe was fraudulent and void and that he had spent many,



                                                7

      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 56 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
many hours trying to rectify a mistake that was not his, UACC’s conduct in this regard was

unconscionable, harassing, and unwarranted.

                                           COUNT ONE:
                                           CONVERSION

       58.     Plaintiff incorporates by reference all facts and allegations contained in the

foregoing paragraphs as though fully laid out herein.

       59.     At all times relevant, Plaintiff was the rightful owner of any and all payments made

to Defendant as part of the fraudulent and void Tahoe sale.

       60.     Defendant took possession of Plaintiffs’ $686.00 in total payments on or about,

respectively, April 27, 2018 and August 16, 2018.

       61.     Defendant took possession of that $686.00 with the intent to exercise control over

and to the exclusion of Plaintiff’s rights of ownership and possession of the same.

       62.     Defendant did in fact exercise such control over the $686.00, thereby depriving

Plaintiff of his right of ownership and possession of the same.

       63.     Between, generally, March and November 2018, Plaintiff repeatedly offered to

return the Tahoe and informed UACC that title had not passed at the time of sale (or for months

afterward), such that the sale of the Tahoe was fraudulent and void as a matter of Missouri law .

       64.     To date, UACC has and continues to refuse the return of the $686.00.

       65.     As a direct and proximate result of United Auto Credit’s refusal to return the

$686.00, Plaintiff has suffered damages.

       66.     UACC’s conduct as outlined herein is and was intentional, willful, wanton,

fraudulent, reckless, and/or malicious, thereby entitling Plaintiff to the recovery of punitive

damages.




                                                 8

      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 57 of 171
                                                                                                         Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
       WHEREFORE, Plaintiff prays for judgment against Defendant UACC in such amount as

is allowable by law and to be determined at trial, for his actual damages, punitive damages, pre-

and post-judgment interest at the greatest rate allowed by statute, and for such other and further

relief as may be just and proper under the circumstances.

                               COUNT TWO:
         VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT

       67.     Plaintiff incorporates by reference all facts and allegations contained in the

foregoing paragraphs as though fully laid out herein.

       68.     The Missouri Merchandising Practices Act, § 407.010 et seq. RSMo. (“MMPA”)

prohibits unfair and deceptive acts and practices in the sale of goods and services in Missouri.

       69.     The sale of the Tahoe was a “sale” of “merchandise” as defined by the MMPA.

       70.     The sale of the Tahoe occurred within the state of Missouri.

       71.     Plaintiff’s purchase of the Tahoe was primarily for personal, family, or household

purposes.

       72.     Plaintiff has suffered an ascertainable monetary loss as a result of UACC’s

unlawful conduct, as described herein.

       73.     Pursuant to 15 C.S.R. § 60-8.020, Unfair Practice in General, an “Unfair Practice

is any practice which – (A) either (1) offends any public policy as it has been established by the .

. . statutes or common law of this state or (2) is unethical, oppressive or unscrupulous; and (B)

represents a risk of, or causes, substantial injury to consumers.”

       74.     Pursuant to 15 C.S.R. § 60-8.090, Illegal Conduct, “(1) it is an unfair practice for

any person in connection with advertisement or sale of merchandise to engage in any method, use

or practice which – (A) violates state or federal law intended to protect the public; and (B) presents

a risk of, or causes, substantial injury to consumers.”

                                                  9

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 58 of 171
                                                                                                       Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
       75.      Pursuant to 15 C.S.R. § 60-9.040, Fraud in General, “(1) Fraud includes any acts,

omissions or artifices which involve falsehood, deception, trickery, breach of legal or equitable

duty, trust, or confidence, and are injurious to another or by which an undue or unconscientious

advantage over another is obtained.”

       76.      Pursuant to 15 C.S.R. § 60-8.040 Duty of Good Faith, “(1) It is an unfair practice

for any person in connection with the advertisement or sale of merchandise to violate the duty of

good faith in solicitation, negotiation and performance, or in any manner fail to act in good faith.

       77.      Defendant UACC’s violations of the MMPA include, but are not limited to, the

following:

             a. Failing to act in good faith, as well as acting unethically, oppressively, and

                unscrupulously, and in contravention of Missouri law, by converting and refusing

                to return Plaintiff’s $686.00.

             b. Failing to act in good faith, as well as acting unethically, oppressively, and

                unscrupulously, and in contravention of Missouri law, by repeatedly attempting to

                collect an unlawful debt stemming from the fraudulent and void sale of the Tahoe.

       78.      Pursuant to § 407.025.1 RSMo., Plaintiff is entitled to the recovery of his actual

damages, punitive damages, reasonable attorneys’ fees, and equitable relief.

       79.      Defendant’s conduct as outlined herein was intentional, willful, wanton, fraudulent,

reckless, and/or malicious, thereby entitling Plaintiff to the recovery of punitive damages.

       WHEREFORE, Plaintiff prays for judgment against Defendant UACC in such amount as

is allowable by law and to be determined at trial, for his actual damages, punitive damages, pre-

and post-judgment interest at the greatest rate allowed by statute, reasonable attorneys’ fees, and

such other and further relief as may be just and proper under the circumstances.



                                                 10

      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 59 of 171
                                                                                                          Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
                                    COUNT THREE:
              VIOLATIONS OF THE MISSOURI MOTOR VEHICLE TIME SALES ACT

        80.     Plaintiff incorporates by reference all facts and allegations contained in the

foregoing paragraphs as though fully laid out herein.

        81.     The RISCA was a “retail installment contract” as defined by § 365.020.10 RSMo.

        82.     The Tahoe was a “motor vehicle” as defined by § 365.020.5 RSMo.

        83.     Section § 365.070.6 RSMo. requires retail installment sale contracts, such as the

RISCA here, to include (1) the cash sale price of the motor vehicle, (2) the amount of the buyer’s

down payment, (3) the difference between items one and two, (4) the principal balance, (5) the

time price differential, and (6) the time sale price.

        84.     That statute not only requires that those items be listed on the sale contract but that

they be accurate.

        85.     Because the underlying sale was “fraudulent and void,” each of these items on the

RISCA for the Tahoe was false.

        86.     In addition, the RISCA inaccurately lists “$1,600.00” as the total down payment

(“cash payment”) for the Tahoe.

        87.     Further, the RISCA inaccurately lists “0.00” on the “deferred down payment” line.

        88.     The requirements of § 365.070.6 RSMo. apply to the RISCA, and therefore are

binding and may be enforced equally against the seller and the holder of the contract.

        89.     Defendant UACC was the holder of the RISCA for the Tahoe at the time of its sale,

or alleged sale, to Plaintiff.

        90.     Section § 365.150.2 provides that a violation of § 365.070 bars the seller or holder

from recovery “of any time price differential, delinquency or collection charge on the contract.”




                                                  11

       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 60 of 171
                                                                                                         Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
          91.   As such, UACC is not entitled to collect any time price differential (i.e., interest),

delinquency, or collection charge on the RISCA.

          92.   Section 365.150.3 provides a thirty-day (30) safe-harbor period for UACC.

However, that safe-harbor period has passed.

          93.   Pursuant to §§ 365.145 and 408.551 through 408.562, the violation of § 365.070

renders the holder liable for actual damages, punitive damages, attorneys’ fees, and equitable

relief.

          WHEREFORE, Plaintiff prays for judgment against Defendant UACC in such amount as

is allowable by law and to be determined at trial, for his actual damages, punitive damages, pre-

and post-judgment interest at the greatest rate allowed by statute, reasonable attorneys’ fees, and

such other and further relief as may be just and proper under the circumstances.

                                  DEMAND FOR JURY TRIAL

          94.   Plaintiff hereby demands a jury trial on all issues so triable.



Respectfully submitted,



/s/ Andrew R. Taylor
Bryce B. Bell           MO#66841
Mark W. Schmitz         MO#69329
Andrew R. Taylor        MO#72157
Bell Law, LLC
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
T: 816-886-8206
F: 816-817-8500
Bryce@BellLawKC.com
MS@BellLawKC.com
AT@BellLawKC.com
Attorneys for Plaintiffs



                                                  12

          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 61 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - July 10, 2020 - 04:20 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com



SERVICE PARTY:RYAN SIKES RUMMAGE, Attorney for Defendant
SERVICE EMAIL: rrummage@burr.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 62 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

WESLEY PIERCE, JR.,              )
                                 )
              Plaintiff,         )
                                 )
v.                               )
                                          Case No. 2016-CV10477
                                 )
UNITED AUTO CREDIT               )
                                                Division 4
CORPORATION,                     )
                                 )
              Defendant.         )
                                 )
                                 )
     DEFENDANT UNITED AUTO CREDIT CORPORATION’S ANSWER TO
         PLAINTIFF’S FIRST AMENDED PETITION FOR DAMAGES

          COMES NOW Defendant United Auto Credit Corporation (“UACC”), by and through its

undersigned counsel, and for its Answer to Plaintiff’s First Amended Petition for Damages states

as follows:

                                         AMENDMENT

                Admitted.

                Admitted.

                Admitted.

                                            PARTIES

                UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

                UACC admits that it is a California corporation, that it can be served by serving

its registered agent, and that it filed a responsive pleading on June 29, 2020. Except as expressly

admitted herein, UACC denies the allegations in this paragraph.




43831451 v1
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 63 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
                                 JURISDICTION AND VENUE

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC denies that Plaintiff

has suffered an injury sufficient to confer jurisdiction upon this Court.

                              FACTS COMMON TO ALL COUNTS

               UACC admits that Plaintiff purchased a 2003 GMC Tahoe from Truman Auto

Sales on March 3, 2018.

               Admitted.

               Admitted.

               UACC admits that the dealership assigned the Retail Installment Contract and

Security Agreement to UACC. Except as expressly admitted herein, UACC denies the

allegations in this paragraph.

               Admitted.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC denies the allegations in this paragraph.




43831451 v1                            2
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 64 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.




43831451 v1                            3
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 65 of 171
                                                                                                Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
               UACC admits that it received a payment from Pierce in the amount of $345.00 on

April 28, 2018.

               UACC admits that it received a payment from Pierce in the amount of $341.00 on

August 17, 2018.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the Missouri Department of Revenue Request for Refund of

Taxes of Fees Paid on Vehicle or Marine form speaks for itself and denies any

mischaracterization of the same.

               UACC states that the Missouri Department of Revenue Incomplete Transaction

Notice form speaks for itself and denies any mischaracterization of the same.

               UACC states that the Missouri Attorney General Consumer Complaint form

speaks for itself and denies any mischaracterization of the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.




43831451 v1                            4
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 66 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC admits that it communicated with Plaintiff. Except as expressly admitted

herein, UACC is without sufficient information and knowledge to admit or deny the allegations

in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC states that the Missouri Department of Revenue General Affidavit speaks

for itself and denies any mischaracterization of the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.




43831451 v1                            5
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 67 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
               UACC admits that it sent a billing statement dated October 29, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC admits that it sent Plaintiff a Notice of Right to Cure letter dated

November 11, 2018. Except as expressly admitted herein, UACC denies the allegations in this

paragraph.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC admits that it sent a billing statement dated November 28, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC admits that it sent a billing statement dated December 29, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC admits that it sent Plaintiff a Notice of Right to Cure letter dated February

2, 2019. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC denies the allegations in this paragraph.

                                         COUNT ONE:
                                         CONVERSION

               UACC incorporates by reference all previous as though fully set forth herein.

               UACC denies the allegations in this paragraph.



43831451 v1                            6
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 68 of 171
                                                                                                   Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
                UACC admits that it received a $345.00 payment from Plaintiff on April 28, 2018

and a $341.00 payment from Plaintiff on August 17, 2018. Except as expressly admitted herein,

UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC admits that it has not returned any payments to Plaintiff.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 66, UACC denies that Plaintiff is entitled to actual damages, punitive damages, or any

relief whatsoever.

                                COUNT TWO
          VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT

                UACC incorporates by reference all previous as though fully set forth herein.

                UACC states that the Missouri Merchandising Practices Act speaks for itself and

denies any mischaracterization of the same.

                UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.       To the extent a response is required, UACC denies the

allegations.

                UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC denies the

allegations.




43831451 v1                            7
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 69 of 171
                                                                                                   Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
                UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

                UACC denies the allegations in this paragraph.

                UACC states that 15 C.S.R. § 60-8.020 speaks for itself and denies any

mischaracterization of the same.

                UACC states that 15 C.S.R. § 60-8.090 speaks for itself and denies any

mischaracterization of the same.

                UACC states that 15 C.S.R. § 60-9.040 speaks for itself and denies any

mischaracterization of the same.

                UACC states that 15 C.S.R. § 60-8.040 speaks for itself and denies any

mischaracterization of the same.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 79, UACC denies that Plaintiff is entitled to actual damages, punitive damages, or any

relief whatsoever.


                                COUNT THREE:
          VIOLATIONS OF THE MISSOURI MOTOR VEHICLE TIME SALES ACT

                UACC incorporates by reference all previous as though fully set forth herein.

                UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.       To the extent a response is required, UACC denies the

allegations.




43831451 v1                            8
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 70 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.     To the extent a response is required, UACC denies the

allegations.

               UACC states that § 365.070.6 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC states that § 365.070.6 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC denies the allegations in this paragraph.

               UACC denies the allegations in this paragraph.

               UACC denies the allegations in this paragraph.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.     To the extent a response is required, UACC denies the

allegations.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.     To the extent a response is required, UACC denies the

allegations.

               UACC states that § 365.150.2 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC denies the allegations in this paragraph.

               UACC states that § 365.150.3 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC denies the allegations in this paragraph.




43831451 v1                            9
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 71 of 171
                                                                                                          Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 93, UACC denies that Plaintiff is entitled to actual damages, punitive damages,

attorneys’ fees, or any relief whatsoever.

                                   DEMAND FOR JURY TRIAL

                 UACC admits that Plaintiff has demanded a jury trial but denies that it is liable to

Plaintiff in any way.

                                    AFFIRMATIVE DEFENSES



          Plaintiff’s Petition should be dismissed on the grounds that it fails to state a claim upon

which relief can be granted against UACC.



          To the extent Plaintiff’s claims are based on conduct occurring beyond the applicable

statutes of limitations, they are time barred.



          Any violation of the law or damage suffered by Plaintiff, which UACC denies, was due

to the affirmative actions and/or omissions of Plaintiff and does not give rise to any liability of

UACC.



          Plaintiff’s injuries, if any, were the result of an intervening or superseding cause or the

acts or omissions of third or other parties over which UACC had no responsibility or control and

for which UACC may not be held liable.



          Plaintiff’s claims must fail to the extent that Plaintiff failed to mitigate damages, if any,

and/or failed to act with reasonable diligence.


43831451 v1                           10
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 72 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
          Plaintiff’s claims are barred or limited by the terms of the parties’ contract.



          Plaintiff’s claims are barred by the economic loss doctrine in that Plaintiff seeks to

recover in tort for economic losses that are contractual in nature.



          Plaintiff’s claims are barred by waiver, estoppel, and estoppel by acquiescence based on

the Acknowledgment of Certificate of Title Received and release he signed with UACC on or

about March 3, 2018.



          Plaintiff’s claims are barred or limited by the doctrines of waiver, equitable estoppel,

acceptance, and ratification.



          Plaintiff’s claim under the Missouri Merchandising Practices Act should be dismissed on

the grounds that the Petition has failed to plead the specific allegations of deception, fraud, or

misrepresentation against UACC with sufficient particularity as required by Missouri law.



          UACC asserts all defenses available to it under R.S.Mo. § 365.010, et seq.



          ACA asserts all defenses available to it under R.S.Mo. § 407.010, et seq.



          Plaintiff is not entitled to recover attorney’s fees because the elements for an award of

attorney's fees under Missouri law have not been met.




43831451 v1                           11
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 73 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
          Plaintiff cannot recover for mental pain and suffering, emotional distress, or similar

damages, if any, in that there is no fixed, objective and/or clear and consistent standard under

applicable state law for ascertaining the amount thereof, such that any award of said damages

against UACC would violate the Fifth and Fourteenth Amendments to the United States

Constitution and Article 1, Section 8 of the Constitution of the State of Missouri, which prohibit

deprivation of life, liberty, or property, except by due process.



          UACC states that an award of punitive damages in this case would serve no purpose for

which punitive damages can be awarded in Missouri, and further states that Plaintiff is not

entitled to recover punitive damages under Missouri law to the extent Plaintiff is seeking the

same.



          Plaintiff is not entitled to an award of punitive damages because an award of punitive

damages against UACC would violate the Fifth and Fourteenth Amendments to the United States

Constitution and Article 1, Section 8 of the Constitution of the State of Missouri, which prohibit

deprivation of life, liberty, or property, except by due process, and an award of punitive damages

would also violate the Eighth Amendment to the United States Constitution and Article 1,

Section 21 of the Constitution of 1945 of the State of Missouri, which prohibit excessive fines

and unusual punishment.




43831451 v1                           12
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 74 of 171
                                                                                                   Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
                                 RESERVATION OF DEFENSES

          UACC reserves the right to assert additional defenses as discovery progresses. To the

extent that any of the foregoing allegations in the Petition have not been expressly admitted or

denied, they are hereby denied.

          Respectfully submitted this 20th day of July, 2020.

                                               /s/ Ryan S. Rummage
                                               Ryan S. Rummage (MO Bar #69871)
                                               BURR & FORMAN LLP
                                               420 North 20th Street, Suite 3400
                                               Birmingham, AL 35203
                                               Telephone:     (205) 251-3000
                                               Facsimile:     (205) 458-5100
                                               rrummage@burr.com
                                               Attorney for Defendant
                                               UNITED AUTO CREDIT CORPORATION




43831451 v1                           13
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 75 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 20th day of July, 2020, a copy of the foregoing was filed
with the Court’s Electronic Filing System, which will serve a copy of the same to all counsel of
record.


                                                     /s/ Ryan S. Rummage
                                                     Ryan S. Rummage




43831451 v1                           14
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 76 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - July 20, 2020 - 02:39 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 77 of 171
                                                                                           Electronically Filed - Jackson - Kansas City - July 24, 2020 - 12:07 PM
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY

WESLEY PIERCE,                )
                              )
                   Plaintiff, )
                              )                Case No. 2016-cv10477
v.                            )
                              )                Division: 4
                              )
UNITED AUTO CREDIT            )
CORPORATION,                  )
                              )
                   Defendant. )

                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that true and correct copies of Plaintiff’s first

discovery requests to Defendant United Auto Credit Corporation (UACC) were served

upon UACC’s counsel of record, Ryan Rummage, on July 24, 2020. Those discovery

requests included:

         •   Plaintiff’s First Requests for Production of Documents to UACC

         •   Plaintiff’s First Interrogatories to UACC

         •   Plaintiff’s First Requests for Admissions to UACC



Respectfully submitted,



/s/ Andrew R. Taylor
Bryce B. Bell        MO#66841
Mark W. Schmitz MO#69329
Andrew R. Taylor MO#72157
Bell Law, LLC
2600 Grand Blvd., Suite 580
Kansas City, Missouri 64108


                                    1
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 78 of 171
                                                                                        Electronically Filed - Jackson - Kansas City - July 24, 2020 - 12:07 PM
T: 816-886-8206
F: 816-817-8500
Bryce@BellLawKC.com
MS@BellLawKC.com
AT@BellLawKC.com
Attorneys for Plaintiff


                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and accurate copy of the foregoing
document was filed with the Court’s e-filing system on July 24, 2020, and thereby
served on all attorneys of record.


                                               /s/ Andrew R. Taylor




                                    2
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 79 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - July 24, 2020 - 12:07 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com



SERVICE PARTY:RYAN SIKES RUMMAGE, Attorney for Defendant
SERVICE EMAIL: rrummage@burr.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 80 of 171
                   IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                    AT KANSAS CITY

WESLEY PIERCE JR,                                            )
                                                             )
                                 Plaintiff(s),               )   Case No. 2016-CV10477
vs.                                                          )   Division 4
                                                             )
UNITED AUTO CREDIT CORPORATION,                              )
                                                             )
                                 Defendant(s),

                                     CASE MANAGEMENT ORDER

      Plaintiff(s) appear by: No show

      Defendant(s) appear by: R. Rummage

      1. This case is reset for case management conference on October 16, 2020 at 8:30 AM in Division
         4.

      2. Jury/Bench trial shall commence at 9:00 a.m. on ________________________. It is estimated
         that the complete trial will last ______ days. It is understood that this is a special setting, and
         that absent extraordinary circumstances, the trial will not be continued.

             a. If the parties choose to prepare a stipulated scheduling order, the proposed scheduling
                order shall be provided to the Court for signature within twenty (20) days of the date of
                this order.

             b. If the parties choose to participate in mediation, mediation shall take place no later than
                ________________________. Mediation expenses shall be equally shared by the parties
                unless otherwise agreed.

         3. OTHER ORDERS/DIRECTIVES:




                 ïïóÍ»°óîðîð
                    DATE                                           JUSTINE E DEL MURO, JUDGE

Case no. 2016-CV10477                              Page 1 of 2                              04CMORD (4/2018)
             Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 81 of 171
Certificate of Service
This is to certify that a copy of the foregoing was hand delivered/faxed/emailed/mailed and/or sent
                                                                         ïïóÍ»°óîðîð
through the eFiling system to the following attorneys of record on ________________________.
RYAN SIKES RUMMAGE, Attorney for Defendant, 420 NORTH 20TH ST STE 3400,
BIRMINGHAM, AL 35203
-,
ANDREW ROBERT TAYLOR, Attorney for Plaintiff, Bell Law, LLC, 2600 Grand Blvd, SUITE 580,
KANSAS CITY, MO 64108
-,
MARK SCHMITZ, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108
-, ms@BellLawKC.com
BRYCE BRUCE BELL, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108
-, Bryce@BellLawKC.com



Law Clerk, Division 4




Case no. 2016-CV10477                          Page 2 of 2                             04CMORD (4/2018)
          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 82 of 171
                                                                                                    Electronically Filed - Jackson - Kansas City - September 11, 2020 - 05:19 PM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

WESLEY PIERCE, JR.,                              )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                             Case No. 2016-CV10477
                                                 )
UNITED AUTO CREDIT                               )
                                                                     Division 4
CORPORATION,                                     )
                                                 )
                       Defendant.                )
                                                 )
                                                 )


       UNITED AUTO CREDIT CORPORATION’S CERTIFICATE OF SERVICE OF
                              DISCOVERY

          COMES NOW Defendant United Auto Credit Corporation, and hereby gives notice that

it has served the following discovery documents on counsel of record for Plaintiff Wesley Pierce,

Jr. by e-mail on this the 11th day of September, 2020:

          1.    United Auto Credit Corporation’s Responses to First Interrogatories

          2.    United Auto Credit Corporation’s Responses to First Requests for Production of
                Documents

          3.    United Auto Credit Corporation’s Responses to First Requests for Admissions

These documents are in response to Plaintiff’s First Interrogatories to Defendant United Auto

Credit Corporation, Plaintiff’s First Requests for Production of Documents to Defendant United

Auto Credit Corporation, and Plaintiff’s First Requests for Admissions to Defendant United

Auto Credit Corporation.




44148454 v1
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 83 of 171
                                                                                  Electronically Filed - Jackson - Kansas City - September 11, 2020 - 05:19 PM
          Respectfully submitted this 11th day of September, 2020.

                                              /s/ Ryan S. Rummage
                                              Ryan S. Rummage (MO Bar #69871)
                                              BURR & FORMAN LLP
                                              420 North 20th Street, Suite 3400
                                              Birmingham, AL 35203
                                              Telephone:     (205) 251-3000
                                              Facsimile:     (205) 458-5100
                                              rrummage@burr.com

                                              Attorney for Defendant
                                              UNITED AUTO CREDIT CORPORATION




44148454 v1                            2
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 84 of 171
                                                                                                    Electronically Filed - Jackson - Kansas City - September 11, 2020 - 05:19 PM
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 11th day of September, 2020, a copy of the foregoing was
filed with the Court’s Electronic Filing System, which will serve a copy of the same to all
counsel of record.


                                                           /s/ Ryan S. Rummage
                                                           Ryan S. Rummage




44148454 v1                            3
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 85 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - September 11, 2020 - 05:19 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 86 of 171
                                                                                                       Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WESLEY PIERCE,                                )
                                              )
                               Plaintiff,     )
                                              )      Case No. 2016-cv10477
v.                                            )
                                              )      Division: 4
                                              )
UNITED AUTO CREDIT                            )
CORPORATION,                                  )
                                              )
                               Defendant.     )

                JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER

       Plaintiff Wesley Pierce and Defendant United Auto Credit Corporation jointly move the

Court for entry of the Agreed Protective Order attached hereto as EXHIBIT A. In support of this

motion, the parties state as follows:

       Pursuant to Rule 56.01(c), this Court has broad discretion, under a good-cause standard, to

enter a protective order “to protect a party or person from annoyance, embarrassment, oppression,

or undue burden or expense.”

       Here, the parties anticipate that discovery may involve the exchange of some confidential

and sensitive information. The parties agree, and respectfully submit, that the public disclosure of

certain documents could cause a party or person to suffer annoyance, embarrassment, oppression,

or undue burden or expense, as contemplated by Rule 56.01(c). Accordingly, the parties jointly

propose entry of the Agreed Protective Order, which specifies a process for designating such

documents as being confidential so as to constrain them from public disclosure.

       WHEREFORE, the parties respectfully move the Court to grant their Joint Motion for

Entry of Protective Order for good cause shown, and for such other and further relief as the Court

deems just and proper.




       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 87 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
_/s/ Andrew Taylor________ ___________________________
Andrew Robert Taylor MO#72157
Bryce Bruce Bell       MO#66841
BELL LAW, LLC
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
Telephone: (816) 886-8206
Email: at@belllawkc.com
Email: bbb@belllawkc.com

Attorneys for Plaintiff
WESLEY PIERCE, JR.


/s/ Ryan S. Rummage
Ryan S. Rummage
BURR & FORMAN LLP
420 N. 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: 205-251-3000
Email: rrummage@burr.com

Attorney for Defendant
UNITED AUTO CREDIT CORPORATION




                                 CERTIFICATE OF SERVICE

       This is to certify that on October 15, 2020, a copy of the above and foregoing was filed
via Missouri Casenet and thus served upon all counsel of record.


/s/ Andrew Taylor
Attorney for Plaintiff Wesley Pierce




                                     2
       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 88 of 171
                                                                                                          Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WESLEY PIERCE,                                 )
                                               )
                               Plaintiff,      )
                                               )       Case No. 2016-cv10477
v.                                             )
                                               )       Division: 4
                                               )
UNITED AUTO CREDIT                             )
CORPORATION,                                   )
                                               )
                               Defendant.      )

                               AGREED PROTECTIVE ORDER

       The above-styled case is currently in discovery, and it appears that such discovery will

involve the disclosure of personal, confidential, trade secret, proprietary, technical, business and/or

financial information (hereinafter referred to collectively as "confidential information" or

"confidential material"). Accordingly, it appearing that all of the parties consent to entry of this

Agreed Protective Order (“Agreed Protective Order” or “Order”), and for good cause, it is further

ORDERED AS FOLLOWS:

       1.      “Confidential” information or items means information (regardless of how it is

generated, stored, or maintained) or tangible things that qualify for protection under Missouri

Rule of Civil Procedure 56.01(c).

       “Confidential” information does not include any information that:

                    i. is publicly available at the time of disclosure;

                   ii. becomes publicly available after disclosure through no fault of the

                       receiving party;

                  iii. was known to the receiving party prior to disclosure; or




       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 89 of 171
                                                                                                           Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
                   iv. the receiving party lawfully receives at a later date from a third party

                        without restriction as to disclosure.

        2.      All confidential information in this case shall be used solely for the purpose of this

litigation and for no other purpose. In no event shall any person receiving confidential information

use it for commercial or competitive purposes, make any public disclosure of the contents thereof,

or use it in any other litigation, other than in conjunction with prosecuting or defending this

litigation.

        3.      Furthermore, the parties acknowledge that neither this Order nor any confidentiality

designation pursuant to it constitutes a ruling by this Court that any specific information is, in fact,

confidential. Nor does this Order or any confidentiality designation pursuant to it entitle any party

to file any information under seal.

        4.      If any answer given or document produced in response to any discovery in this case

contains any confidential information, the responding party may mark such information or

document as "CONFIDENTIAL." Any information or document so marked shall not be disclosed

to any person except as may be permitted by this Order. The designation of any information as

"CONFIDENTIAL" shall be made in good faith.

        5.      If it comes to a designating party’s attention that information or items that it

designated for protection do not qualify for protection, that designating party must notify all other

parties within ten (10) calendar days that it is withdrawing the mistaken designation, and at the

time of that notice produce a clean copy of the mistakenly designated documents which do not

bear the improper designation stamp.




                                     2
       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 90 of 171
                                                                                                          Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
       6.      This Agreed Protective Order shall not abrogate or diminish any contractual,

statutory or other legal obligation or right of any party or person with respect to confidential

information.

       7.      The aforesaid designation as to documents shall be made by placing a rubber stamp

impression, label or other mark of the word "CONFIDENTIAL" on each page of the document

which the designating party wishes to designate as confidential. All documents so designated shall

be labeled prior to the transmission of a physical copy thereof to the receiving party. Any and all

medical records received by virtue of responses to subpoena or by production requests supplied by

either party shall be assumed confidential. No designation as "CONFIDENTIAL" is necessary for

purposes of this order.

       8.      The parties may designate portions of deposition testimony as "CONFIDENTIAL"

by so designating such testimony before, during or after the deposition. If testimony is designated

as "CONFIDENTIAL" during the deposition, the designating party will clearly state on the record

the reason for such designation. Simply denominating testimony as confidential is insufficient for

purposes of this Order. The designation of testimony as confidential will not render the entire

deposition as confidential. Only the specific portion of the testimony will receive a preliminary

confidential designation. If testimony is designated as confidential following the deposition, said

designation must be made no later than 15 days after receipt of said deposition transcripts. Any

court reporter who transcribes testimony in this action at a deposition shall agree, before

transcribing any such testimony, that all "'CONFIDENTIAL" testimony is and shall remain

confidential and shall not be disclosed except as provided in this Order; the copies of any transcript,

reporter's notes, or other transcription records of any such testimony shall be retained in absolute

confidentiality and safekeeping by such reporter, or delivered to attorneys of record.




                                     3
       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 91 of 171
                                                                                                           Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
        9.       Subject to the provisions below, information and documents designated as

"CONFIDENTIAL" shall be disclosed only to the Court, the parties, their attorneys, witnesses and

persons assisting counsel. As used herein, the term "parties" includes the parties' officers, directors

and employees in a management capacity. As used herein, the phrase "persons assisting counsel"

shall mean clerks, paralegals and secretaries in the regular employ of the parties' counsel, as well

as any expert whose technical advice is being or will be used in connection with this litigation,

either in preparation for trial or in the trial itself.

        10.      Before filing or quoting documents designated “CONFIDENTIAL” in the public

record of the action, the party seeking to file or quote such documents shall provide the designating

party seven (7) days’ advance written notice of its intention to do so. Documents designated

“CONFIDENTIAL” may only be filed or quoted in the public record of the action after (1) the

designating party consents to such public filing, (2) the designating party fails to seek a filing under

seal after receiving seven (7) days’ advance written notice of the filing; or (3) the Court denies a

motion to seal such documents. For the avoidance of doubt, if the designating party files a motion

seeking a sealing order no more than seven (7) days’ after receiving written notice of a

contemplated filing or quotation, the party seeking to publicly file such documents designated

“CONFIDENTIAL” may not file the documents publicly until the Court has denied the motion. If

the designating party does not file such a motion within seven (7) days of receiving notice, the

document(s) may be filed in the public record without violating this Order.

        11.      Alternatively, a receiving party may seek to file under seal any documents

designated “CONFIDENTIAL.” Documents designated “CONFIDENTIAL” may only be filed

under seal pursuant to a court order authorizing the sealing of the specific documents at issue. A

sealing order will issue only upon a request establishing that the documents designated




                                     4
       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 92 of 171
                                                                                                       Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
“CONFIDENTIAL” at issue are privileged, protectable as a trade secret, or otherwise entitled to

protection under the law. If a receiving party's request to file documents designated

“CONFIDENTIAL” under seal is denied by the court, then the receiving party may file the

information in the public record unless otherwise instructed by the court. Nothing in this section

will limit a party’s ability to file documents designated “CONFIDENTIAL” under seal,

provisionally under seal, or with redactions as afforded by any applicable local or state rules.

         12.   In the event that a party files or quotes documents designated “CONFIDENTIAL”

publicly without complying with this Order, the filing party shall, upon discovery or notification

that such documents were filed or quoted publicly, take immediate steps to have the documents

removed from the public domain and re-filed, if at all, under seal in accordance with the provisions

above.

         13.   If any party or attorney for any party in this litigation desires to give, show, make

available or communicate any information or document designated "CONFIDENTIAL" to any

person, other than the Court, or a party, such as to a person assisting counsel or to any witness

and/or expert witness, the attorney or party shall first give a copy of this Agreed Protective Order

to such person, who shall read this Agreed Protective Order, fully familiar with its provisions, and

execute the attached written assurance.

         14.   Inadvertent production of any document or material without a designation of

"CONFIDENTIAL" will not be deemed to waive a party's claim as to its confidential nature or

estop the party from so designating the particular document or material as confidential at a later

date. Disclosure of such document or material by any party prior to such designation, however,

shall not be deemed in violation of the provisions of this Order.




                                       5
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 93 of 171
                                                                                                         Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
       15.     The Agreed Protective Order shall not, in itself, be construed to waive any

applicable privilege, work-product protection, or other protection or to affect the ability of a party

to seek relief for an inadvertent disclosure of material protected by privilege, work-product

protection, or other protection.

       16.     With respect to any information or document, or portion thereof, which has been

designated "CONFIDENTIAL," any party may at any time serve a written notice of objection to

such designation. Counsel shall attempt to resolve the dispute informally. If no agreement can be

reached, counsel may move the Court for an Order denying confidential treatment to the

documents or information in question. If such a motion is submitted, the documents and/or

information shall be kept confidential pending a ruling on the motion. The party opposing

confidentiality has the burden to prove that the documents and/or information do not deserve such

treatment.

       17.     After the termination of this action, the restrictions on communications and

disclosures provided for herein shall continue to be binding upon the parties and upon all of the

persons to whom documents, answers to interrogatories, deposition transcripts or other items of

discovery designated as "CONFIDENTIAL" or material contained within have been

communicated or disclosed pursuant to the provisions of this Agreed Protective Order or any other

order of the Court. Further, all documents designated as "CONFIDENTIAL," including all copies

which may have been disclosed to expert witnesses, shall be returned to the party producing it or

destroyed.

       18.     This Agreed Protective Order is intended to provide a mechanism for the handling

of confidential documents and information. It is not intended by the parties to act as a waiver of

the right to object to any disclosure of information or production of any documents they deem




                                     6
       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 94 of 171
                                                                                                         Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
confidential on any grounds they may deem appropriate, including, without limitation,

confidentiality, relevance or privilege. Further, the provisions of this Agreed Protective Order shall

not affect the admissibility of evidence at the final hearing of this matter or any preliminary

evidentiary proceeding, except as directed by separate order entered for good cause shown.

       19.     Nothing in this Agreed Protective Order shall preclude any of the parties from

otherwise seeking a modification of this Agreed Protective Order.

       DONE and ORDERED this ________ day of _________, 2020.



                                                      CIRCUIT COURT JUDGE




                                     7
       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 95 of 171
                                                                           Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
AGREED AS TO FORM AND SUBSTANCE:

_/s/ Andrew Taylor________ ___________________________
Andrew Robert Taylor MO#72157
Bryce Bruce Bell       MO#66841
BELL LAW, LLC
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
Telephone: (816) 886-8206
Email: at@belllawkc.com
Email: bbb@belllawkc.com

Attorneys for Plaintiff
WESLEY PIERCE, JR.


/s/ Ryan S. Rummage
Ryan S. Rummage
BURR & FORMAN LLP
420 N. 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: 205-251-3000
Email: rrummage@burr.com

Attorney for Defendant
UNITED AUTO CREDIT CORPORATION




                                     8
       Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 96 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
                                           EXHIBIT 1

                                   WRITTEN ASSURANCE

       The undersigned hereby affirms that the undersigned has read and understands the Agreed

Protective Order dated _______, 2020; is and hereby does become a party to such Agreed

Protective Order; and agrees to abide by the terms thereof. This affirmation and agreement is being

made to induce the parties to said actions to make available to the undersigned certain items

designated as "CONFIDENTIAL."

       Done this day of ___________, 2020

       Name:

       Signature:




                                    9
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 97 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - October 15, 2020 - 03:31 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com



SERVICE PARTY:RYAN SIKES RUMMAGE, Attorney for Defendant
SERVICE EMAIL: rrummage@burr.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 98 of 171
                   IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                    AT KANSAS CITY

WESLEY PIERCE JR,                                           )
                                                            )
                                Plaintiff(s),               )   Case No. 2016-CV10477
vs.                                                         )   Division 4
                                                            )
UNITED AUTO CREDIT CORPORATION,                             )
                                                            )
                                Defendant(s),

                                     CASE MANAGEMENT ORDER

      Plaintiff(s) appear by: A. Taylor

      Defendant(s) appear by: R. Rummage

      1. This case is reset for case management conference on ___________in Division 4.

      2. Jury trial shall commence at 9:00 a.m. on August 30, 2021. It is estimated that the complete trial
         will last 3 days. It is understood that this is a special setting, and that absent extraordinary
         circumstances, the trial will not be continued.

             a. If the parties choose to prepare a stipulated scheduling order, the proposed scheduling
                order shall be provided to the Court for signature within twenty (20) days of the date of
                this order.

             b. If the parties choose to participate in mediation, mediation shall take place no later than
                May 28, 2021. Mediation expenses shall be equally shared by the parties unless
                otherwise agreed.

      3. OTHER ORDERS/DIRECTIVES:




               16-Oct-2020
                   DATE                                           JUSTINE E DEL MURO, JUDGE

Case no. 2016-CV10477                             Page 1 of 2                              04CMORD (4/2018)
            Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 99 of 171
Certificate of Service
This is to certify that a copy of the foregoing was hand delivered/faxed/emailed/mailed and/or sent
                                                                           16-Oct-2020
through the eFiling system to the following attorneys of record on ________________________.
RYAN SIKES RUMMAGE, Attorney for Defendant, 420 NORTH 20TH ST STE 3400,
BIRMINGHAM, AL 35203
-,
ANDREW ROBERT TAYLOR, Attorney for Plaintiff, Bell Law, LLC, 2600 Grand Blvd, SUITE 580,
KANSAS CITY, MO 64108
-,
MARK SCHMITZ, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108
-, ms@BellLawKC.com
BRYCE BRUCE BELL, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108
-, Bryce@BellLawKC.com



Law Clerk, Division 4




Case no. 2016-CV10477                          Page 2 of 2                             04CMORD (4/2018)
          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 100 of 171
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY

WESLEY PIERCE JR,                                  )
                Plaintiff,                         )
    v.                                             )               Case No. 2016-CV10477
                                                   )               Division 4
                                                   )
UNITED AUTO CREDIT CORPORATION,                    )
               Defendant.                          )

                                             ORDER
       NOW on this 20th day of October, 2020, the Court takes up the Parties’ Joint Motion for

Entry of Protective Order, filed October 15, 2020. Upon careful review and being fully apprised

in the premises;

       IT IS HEREBY ORDERED that the Parties’ Joint Motion for Entry of Protective Order
is GRANTED.

       IT IS FURTHER ORDERED that the agreed protective order is deemed filed as of the

date of this Order.

       IT IS SO ORDERED.

          20-Oct-2020
            DATE                              JUSTINE E DEL MURO JUDGE

Certificate of Service
This is to certify that a copy of the foregoing was automatically forwarded to the attorneys of
record through the Court's eFiling system. In addition, this certifies that a copy of the foregoing
was hand delivered/faxed/emailed/mailed to the following on ______________.
                                                                 20-Oct-2020

RYAN SIKES RUMMAGE, Attorney for Defendant, 420 NORTH 20TH ST STE 3400,
BIRMINGHAM, AL 35203
ANDREW ROBERT TAYLOR, Attorney for Plaintiff, Bell Law, LLC, 2600 Grand Blvd,
SUITE 580, KANSAS CITY, MO 64108
MARK SCHMITZ, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108 ms@BellLawKC.com
BRYCE BRUCE BELL, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE
580, KANSAS CITY, MO 64108 Bryce@BellLawKC.com


Law Clerk, Division 4



Case 2016-CV10477
      Case 4:21-cv-00090-BCW              Page 11-1
                                      Document   of 1 Filed 02/12/21 Page 101
                                                                           14GENORD
                                                                              of 171 (1/2016)
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WESLEY PIERCE,                                 )
                                               )
                               Plaintiff,      )
                                               )       Case No. 2016-cv10477
v.                                             )
                                               )       Division: 4
                                               )
UNITED AUTO CREDIT                             )
CORPORATION,                                   )
                                               )
                               Defendant.      )

                               AGREED PROTECTIVE ORDER

       The above-styled case is currently in discovery, and it appears that such discovery will

involve the disclosure of personal, confidential, trade secret, proprietary, technical, business and/or

financial information (hereinafter referred to collectively as "confidential information" or

"confidential material"). Accordingly, it appearing that all of the parties consent to entry of this

Agreed Protective Order (“Agreed Protective Order” or “Order”), and for good cause, it is further

ORDERED AS FOLLOWS:

       1.      “Confidential” information or items means information (regardless of how it is

generated, stored, or maintained) or tangible things that qualify for protection under Missouri

Rule of Civil Procedure 56.01(c).

       “Confidential” information does not include any information that:

                    i. is publicly available at the time of disclosure;

                   ii. becomes publicly available after disclosure through no fault of the

                       receiving party;

                  iii. was known to the receiving party prior to disclosure; or




      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 102 of 171
                   iv. the receiving party lawfully receives at a later date from a third party

                       without restriction as to disclosure.

        2.     All confidential information in this case shall be used solely for the purpose of this

litigation and for no other purpose. In no event shall any person receiving confidential information

use it for commercial or competitive purposes, make any public disclosure of the contents thereof,

or use it in any other litigation, other than in conjunction with prosecuting or defending this

litigation.

        3.     Furthermore, the parties acknowledge that neither this Order nor any confidentiality

designation pursuant to it constitutes a ruling by this Court that any specific information is, in fact,

confidential. Nor does this Order or any confidentiality designation pursuant to it entitle any party

to file any information under seal.

        4.     If any answer given or document produced in response to any discovery in this case

contains any confidential information, the responding party may mark such information or

document as "CONFIDENTIAL." Any information or document so marked shall not be disclosed

to any person except as may be permitted by this Order. The designation of any information as

"CONFIDENTIAL" shall be made in good faith.

        5.     If it comes to a designating party’s attention that information or items that it

designated for protection do not qualify for protection, that designating party must notify all other

parties within ten (10) calendar days that it is withdrawing the mistaken designation, and at the

time of that notice produce a clean copy of the mistakenly designated documents which do not

bear the improper designation stamp.




                                    2
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 103 of 171
       6.      This Agreed Protective Order shall not abrogate or diminish any contractual,

statutory or other legal obligation or right of any party or person with respect to confidential

information.

       7.      The aforesaid designation as to documents shall be made by placing a rubber stamp

impression, label or other mark of the word "CONFIDENTIAL" on each page of the document

which the designating party wishes to designate as confidential. All documents so designated shall

be labeled prior to the transmission of a physical copy thereof to the receiving party. Any and all

medical records received by virtue of responses to subpoena or by production requests supplied by

either party shall be assumed confidential. No designation as "CONFIDENTIAL" is necessary for

purposes of this order.

       8.      The parties may designate portions of deposition testimony as "CONFIDENTIAL"

by so designating such testimony before, during or after the deposition. If testimony is designated

as "CONFIDENTIAL" during the deposition, the designating party will clearly state on the record

the reason for such designation. Simply denominating testimony as confidential is insufficient for

purposes of this Order. The designation of testimony as confidential will not render the entire

deposition as confidential. Only the specific portion of the testimony will receive a preliminary

confidential designation. If testimony is designated as confidential following the deposition, said

designation must be made no later than 15 days after receipt of said deposition transcripts. Any

court reporter who transcribes testimony in this action at a deposition shall agree, before

transcribing any such testimony, that all "'CONFIDENTIAL" testimony is and shall remain

confidential and shall not be disclosed except as provided in this Order; the copies of any transcript,

reporter's notes, or other transcription records of any such testimony shall be retained in absolute

confidentiality and safekeeping by such reporter, or delivered to attorneys of record.




                                    3
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 104 of 171
        9.       Subject to the provisions below, information and documents designated as

"CONFIDENTIAL" shall be disclosed only to the Court, the parties, their attorneys, witnesses and

persons assisting counsel. As used herein, the term "parties" includes the parties' officers, directors

and employees in a management capacity. As used herein, the phrase "persons assisting counsel"

shall mean clerks, paralegals and secretaries in the regular employ of the parties' counsel, as well

as any expert whose technical advice is being or will be used in connection with this litigation,

either in preparation for trial or in the trial itself.

        10.      Before filing or quoting documents designated “CONFIDENTIAL” in the public

record of the action, the party seeking to file or quote such documents shall provide the designating

party seven (7) days’ advance written notice of its intention to do so. Documents designated

“CONFIDENTIAL” may only be filed or quoted in the public record of the action after (1) the

designating party consents to such public filing, (2) the designating party fails to seek a filing under

seal after receiving seven (7) days’ advance written notice of the filing; or (3) the Court denies a

motion to seal such documents. For the avoidance of doubt, if the designating party files a motion

seeking a sealing order no more than seven (7) days’ after receiving written notice of a

contemplated filing or quotation, the party seeking to publicly file such documents designated

“CONFIDENTIAL” may not file the documents publicly until the Court has denied the motion. If

the designating party does not file such a motion within seven (7) days of receiving notice, the

document(s) may be filed in the public record without violating this Order.

        11.      Alternatively, a receiving party may seek to file under seal any documents

designated “CONFIDENTIAL.” Documents designated “CONFIDENTIAL” may only be filed

under seal pursuant to a court order authorizing the sealing of the specific documents at issue. A

sealing order will issue only upon a request establishing that the documents designated




                                    4
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 105 of 171
“CONFIDENTIAL” at issue are privileged, protectable as a trade secret, or otherwise entitled to

protection under the law. If a receiving party's request to file documents designated

“CONFIDENTIAL” under seal is denied by the court, then the receiving party may file the

information in the public record unless otherwise instructed by the court. Nothing in this section

will limit a party’s ability to file documents designated “CONFIDENTIAL” under seal,

provisionally under seal, or with redactions as afforded by any applicable local or state rules.

         12.   In the event that a party files or quotes documents designated “CONFIDENTIAL”

publicly without complying with this Order, the filing party shall, upon discovery or notification

that such documents were filed or quoted publicly, take immediate steps to have the documents

removed from the public domain and re-filed, if at all, under seal in accordance with the provisions

above.

         13.   If any party or attorney for any party in this litigation desires to give, show, make

available or communicate any information or document designated "CONFIDENTIAL" to any

person, other than the Court, or a party, such as to a person assisting counsel or to any witness

and/or expert witness, the attorney or party shall first give a copy of this Agreed Protective Order

to such person, who shall read this Agreed Protective Order, fully familiar with its provisions, and

execute the attached written assurance.

         14.   Inadvertent production of any document or material without a designation of

"CONFIDENTIAL" will not be deemed to waive a party's claim as to its confidential nature or

estop the party from so designating the particular document or material as confidential at a later

date. Disclosure of such document or material by any party prior to such designation, however,

shall not be deemed in violation of the provisions of this Order.




                                    5
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 106 of 171
       15.     The Agreed Protective Order shall not, in itself, be construed to waive any

applicable privilege, work-product protection, or other protection or to affect the ability of a party

to seek relief for an inadvertent disclosure of material protected by privilege, work-product

protection, or other protection.

       16.     With respect to any information or document, or portion thereof, which has been

designated "CONFIDENTIAL," any party may at any time serve a written notice of objection to

such designation. Counsel shall attempt to resolve the dispute informally. If no agreement can be

reached, counsel may move the Court for an Order denying confidential treatment to the

documents or information in question. If such a motion is submitted, the documents and/or

information shall be kept confidential pending a ruling on the motion. The party opposing

confidentiality has the burden to prove that the documents and/or information do not deserve such

treatment.

       17.     After the termination of this action, the restrictions on communications and

disclosures provided for herein shall continue to be binding upon the parties and upon all of the

persons to whom documents, answers to interrogatories, deposition transcripts or other items of

discovery designated as "CONFIDENTIAL" or material contained within have been

communicated or disclosed pursuant to the provisions of this Agreed Protective Order or any other

order of the Court. Further, all documents designated as "CONFIDENTIAL," including all copies

which may have been disclosed to expert witnesses, shall be returned to the party producing it or

destroyed.

       18.     This Agreed Protective Order is intended to provide a mechanism for the handling

of confidential documents and information. It is not intended by the parties to act as a waiver of

the right to object to any disclosure of information or production of any documents they deem




                                    6
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 107 of 171
confidential on any grounds they may deem appropriate, including, without limitation,

confidentiality, relevance or privilege. Further, the provisions of this Agreed Protective Order shall

not affect the admissibility of evidence at the final hearing of this matter or any preliminary

evidentiary proceeding, except as directed by separate order entered for good cause shown.

       19.     Nothing in this Agreed Protective Order shall preclude any of the parties from

otherwise seeking a modification of this Agreed Protective Order.

       IT IS SO ORDERED.


       _________________
       20-Oct-2020
       DATE                                           JUSTINE E. DEL MURO, JUDGE




                                    7
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 108 of 171
AGREED AS TO FORM AND SUBSTANCE:

_/s/ Andrew Taylor________ ___________________________
Andrew Robert Taylor MO#72157
Bryce Bruce Bell       MO#66841
BELL LAW, LLC
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
Telephone: (816) 886-8206
Email: at@belllawkc.com
Email: bbb@belllawkc.com

Attorneys for Plaintiff
WESLEY PIERCE, JR.


/s/ Ryan S. Rummage
Ryan S. Rummage
BURR & FORMAN LLP
420 N. 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: 205-251-3000
Email: rrummage@burr.com

Attorney for Defendant
UNITED AUTO CREDIT CORPORATION




                                    8
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 109 of 171
                                           EXHIBIT 1

                                   WRITTEN ASSURANCE

       The undersigned hereby affirms that the undersigned has read and understands the Agreed

Protective Order dated _______, 2020; is and hereby does become a party to such Agreed

Protective Order; and agrees to abide by the terms thereof. This affirmation and agreement is being

made to induce the parties to said actions to make available to the undersigned certain items

designated as "CONFIDENTIAL."

       Done this day of ___________, 2020

       Name:

       Signature:




                                    9
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 110 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - November 05, 2020 - 01:27 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

WESLEY PIERCE,                                )
                                              )
                               Plaintiff,     )
                                              )      Case No. 2016-cv10477
v.                                            )
                                              )      Division: 4
                                              )
UNITED AUTO CREDIT                            )
CORPORATION,                                  )
                                              )
                               Defendant.     )

                            STIPULATED SCHEDULING ORDER

     1. Jury trial shall commence at 9:00 a.m. on August 30, 2021. It is estimated that the
        complete trial will last 3 days. It is understood that this is a special setting, and that
        absent extraordinary circumstances, the trial will not be continued.

     2. The deadline to file a motion to amend or a motion to add parties is January 15, 2021.

     3. Plaintiff(s) shall designate all expert witnesses on or before February 12, 2021.

     4. Defendant(s) shall designate all expert witnesses on or before March 12, 2021.

     5. All discovery will be completed on or before April 16, 2021.

     6. All dispositive motions will be filed on or before May 14, 2021.

     7. If the parties choose to participate in mediation, mediation shall take place no later than
        May 28, 2021. Mediation expenses shall be equally shared by the parties unless
        otherwise agreed.



_________________                             _______________________________
      DATE                                      JUSTINE E DEL MURO, JUDGE




44481984 v1
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 111 of 171
                                                                             Electronically Filed - Jackson - Kansas City - November 05, 2020 - 01:27 PM
AGREED TO BY:

/s/ Andrew Taylor________________
Andrew Robert Taylor
Bryce Bruce Bell
BELL LAW, LLC
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
Telephone: (816) 886-8206
Email: at@belllawkc.com
Email: bbb@belllawkc.com

Attorneys for Plaintiff
WESLEY PIERCE, JR.


/s/ Ryan S. Rummage
Ryan S. Rummage
BURR & FORMAN LLP
420 N. 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: 205-251-3000
Email: rrummage@burr.com

Attorney for Defendant
UNITED AUTO CREDIT CORPORATION




44481984 v1
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 112 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - November 05, 2020 - 01:27 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 113 of 171
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

WESLEY PIERCE,                                 )
                                               )
                               Plaintiff,      )
                                               )      Case No. 2016-CV10477
v.                                             )
                                               )      Division: 4                     FILED
                                               )                                  DIVISION 4
UNITED AUTO CREDIT                             )
CORPORATION,                                   )                            07-Dec-2020 11:15
                                               )                        CIRCUIT COURT OF JACKSON COUNTY, MO
                               Defendant.      )                        BY__________________________________

                             STIPULATED SCHEDULING ORDER

        NOW on this 7th day of December, 2020, the Court being fully advised, and pursuant to
the agreement by counsel for the parties enters the following Scheduling Order:

     1. Jury trial shall commence at 9:00 a.m. on August 30, 2021. It is estimated that the
        complete trial will last 3 days. It is understood that this is a special setting, and that
        absent extraordinary circumstances, the trial will not be continued.

     2. The deadline to file a motion to amend or a motion to add parties is January 15, 2021.

     3. Plaintiff(s) shall designate all expert witnesses on or before February 12, 2021.

     4. Defendant(s) shall designate all expert witnesses on or before March 12, 2021.

     5. All discovery will be completed on or before April 16, 2021.

     6. All dispositive motions will be filed on or before May 14, 2021.

     7. If the parties choose to participate in mediation, mediation shall take place no later than
        May 28, 2021. Mediation expenses shall be equally shared by the parties unless
        otherwise agreed.

     8. Pretrial conferences may be scheduled two (2) weeks prior to trial, only upon request of
        the parties.

     9. The parties shall provide the Court and court reporter with hard copies of witness and
        exhibit lists in the format listed on the Division 4 web page for the 16th Judicial Circuit
        (See, “Forms” section). The parties shall contact the court reporter the prior to trial to
        discuss numbering exhibits.




44481984 v1
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 114 of 171
    10. The Parties shall contact the division to arrange a time to set up audio-video equipment
        in the courtroom.

    11. The parties may amend this scheduling order by agreement of the parties as long as any
        amendment does not affect the trial date. Any changes not agreed to by the parties will
        require leave of Court. In the event that the parties amend the Scheduling Order by
        agreement, said amended scheduling shall be filed with the court.

    12. All proposed jury instructions with (MAI citations) in Word format shall be emailed to
        the Division 4 Law Clerk no later than the morning of trial.

         IT IS SO ORDERED.


   07-Dec-2020
_________________                            _______________________________
      DATE                                     JUDGE JUSTINE E DEL MURO




44481984 v1
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 115 of 171
AGREED TO BY:

/s/ Andrew Taylor________________
Andrew Robert Taylor
Bryce Bruce Bell
BELL LAW, LLC
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
Telephone: (816) 886-8206
Email: at@belllawkc.com
Email: bbb@belllawkc.com

Attorneys for Plaintiff
WESLEY PIERCE, JR.


/s/ Ryan S. Rummage
Ryan S. Rummage
BURR & FORMAN LLP
420 N. 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: 205-251-3000
Email: rrummage@burr.com

Attorney for Defendant
UNITED AUTO CREDIT CORPORATION




44481984 v1
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 116 of 171
                                                                                                    Electronically Filed - Jackson - Kansas City - January 11, 2021 - 04:05 PM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

WESLEY PIERCE, JR.,                               )
                                                  )
                        Plaintiff,                )
                                                  )
v.                                                )
                                                               Case No. 2016-CV10477
                                                  )
UNITED AUTO CREDIT                                )
                                                                     Division 4
CORPORATION,                                      )
                                                  )
                        Defendant.                )
                                                  )
                                                  )


       UNITED AUTO CREDIT CORPORATION’S CERTIFICATE OF SERVICE OF
                              DISCOVERY

          COMES NOW Defendant United Auto Credit Corporation, and hereby gives notice that

it has served the following discovery documents on counsel of record for Plaintiff Wesley Pierce,

Jr. by U.S. mail, postage prepaid, and by e-mail attachment in Word format on this the 11th day

of January, 2021:

          1.     Defendant United Auto Credit Corporation’s First Set of Interrogatories to
                 Plaintiff

          2.     Defendant United Auto Credit Corporation’s First Request for Production of
                 Documents to Plaintiff

          Respectfully submitted this 11th day of January, 2021.

                                               /s/ Ryan S. Rummage
                                               Ryan S. Rummage (MO Bar #69871)
                                               BURR & FORMAN LLP
                                               420 North 20th Street, Suite 3400
                                               Birmingham, AL 35203
                                               Telephone:     (205) 251-3000
                                               Facsimile:     (205) 458-5100
                                               rrummage@burr.com

                                               Attorney for Defendant
                                               UNITED AUTO CREDIT CORPORATION


44807126 v1
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 117 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - January 11, 2021 - 04:05 PM
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 11th day of January, 2021, a copy of the foregoing was
filed with the Court’s Electronic Filing System, which will serve a copy of the same to all
counsel of record.


                                                          /s/ Ryan S. Rummage
                                                          Ryan S. Rummage




44807126 v1                           2
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 118 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - January 11, 2021 - 04:05 PM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 119 of 171
                                                                                                        Û´»½¬®±²·½¿´´§ Ú·´»¼ ó Ö¿½µ­±² ó Õ¿²­¿­ Ý·¬§ ó Ö¿²«¿®§ ïëô îðîï ó ïðæíè ßÓ
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

WESLEY PIERCE, JR.,                               )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                                Case No. 2016-CV10477
                                                  )
UNITED AUTO CREDIT                                )
                                                                       Division 4
CORPORATION,                                      )
                                                  )
                       Defendant.                 )
                                                  )
                                                  )

     UNOPPOSED MOTION FOR LEAVE TO FILE AMENDED ANSWER TO FIRST
                         AMENDED PETITION

          COMES NOW Defendant United Auto Credit Corporation (“UACC”), and, pursuant to the

Court’s Stipulated Scheduling Order, moves for leave to file an Amended Answer to the First

Amended Petition. UACC’s proposed Amended Answer is attached hereto as Exhibit A. In support

of this Motion, UACC states as follows:

          1.    On December 7, 2020, the Court entered a Stipulated Scheduling Order. Among

other pretrial deadlines, the Order states that the “deadline to file a motion to amend or a motion

to add parties is January 15, 2021.”

          2.    Pursuant to this deadline, UACC hereby files this Motion for Leave to File

Amended Answer so that it can assert additional affirmative defenses.

          3.    In such a situation, “leave shall be freely given when justice so requires.” Mo. Sup.

Ct. R. 55.33(a). “The factors the trial court should consider in determining whether to permit

amendment of an answer include: (1) the hardship to the moving party if the request is denied; (2)

the reasons for failure to include the matter in a designated pleading; and (3) the injustice or




44825749 v1
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 120 of 171
                                                                                                            Û´»½¬®±²·½¿´´§ Ú·´»¼ ó Ö¿½µ­±² ó Õ¿²­¿­ Ý·¬§ ó Ö¿²«¿®§ ïëô îðîï ó ïðæíè ßÓ
prejudice caused the opposing party if the request is granted.” Green v. City of St. Louis, 870

S.W.2d 794, 797 (Mo. banc 1994).

          4.     Here, UACC will suffer hardship if it is unable to assert various affirmative

defenses to the claims brought by the Plaintiff, as it will not be able to properly defend itself against

these claims. UACC did not include these affirmative defenses in its original Answer to the First

Amended Petition but seeks to assert them now that some discovery has been completed and

UACC has a better understanding of the facts and law at issue in the litigation. Finally, Plaintiff

will not experience any prejudice by such an amendment. Not only is UACC moving to amend

within the deadline provided by the Court, but Plaintiff still has three months to complete discovery

on any new affirmative defense asserted by UACC.

          5.     As a result, and in accordance with the Court’s Stipulated Scheduling Order and

Rule 55.33’s instruction that leave should be “freely given,” UACC moves the Court for leave to

file the Amended Answer to the First Amended Petition, attached hereto as Exhibit A.

          6.     Counsel for UACC has consulted with counsel for Plaintiff, and Plaintiff does not

oppose this Motion.


          Respectfully submitted this 15th day of January, 2021.

                                                /s/ Ryan S. Rummage
                                                Ryan S. Rummage (MO Bar #69871)
                                                BURR & FORMAN LLP
                                                420 North 20th Street, Suite 3400
                                                Birmingham, AL 35203
                                                Telephone:     (205) 251-3000
                                                Facsimile:     (205) 458-5100
                                                rrummage@burr.com

                                                Attorney for Defendant
                                                UNITED AUTO CREDIT CORPORATION




44825749 v1                           2
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 121 of 171
                                                                                                      Û´»½¬®±²·½¿´´§ Ú·´»¼ ó Ö¿½µ­±² ó Õ¿²­¿­ Ý·¬§ ó Ö¿²«¿®§ ïëô îðîï ó ïðæíè ßÓ
                                CERTIFICATE OF SERVICE

               I hereby certify that on this the 15th day of January, 2021, a copy of the foregoing
was filed with the Court’s Electronic Filing System, which will serve a copy of the same to all
counsel of record.


                                                     /s/ Ryan S. Rummage
                                                     Ryan S. Rummage




44825749 v1                           3
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 122 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

WESLEY PIERCE, JR.,              )
                                 )
              Plaintiff,         )
                                 )
v.                               )
                                          Case No. 2016-CV10477
                                 )
UNITED AUTO CREDIT               )
                                                Division 4
CORPORATION,                     )
                                 )
              Defendant.         )
                                 )
                                 )
 DEFENDANT UNITED AUTO CREDIT CORPORATION’S AMENDED ANSWER TO
         PLAINTIFF’S FIRST AMENDED PETITION FOR DAMAGES

          COMES NOW Defendant United Auto Credit Corporation (“UACC”), by and through its

undersigned counsel, and for its Amended Answer to Plaintiff’s First Amended Petition for

Damages states as follows:

                                         AMENDMENT

                Admitted.

                Admitted.

                Admitted.

                                            PARTIES

                UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

                UACC admits that it is a California corporation, that it can be served by serving

its registered agent, and that it filed a responsive pleading on June 29, 2020. Except as expressly

admitted herein, UACC denies the allegations in this paragraph.




43831451 v1
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 123 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
                                 JURISDICTION AND VENUE

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC denies that Plaintiff

has suffered an injury sufficient to confer jurisdiction upon this Court.

                              FACTS COMMON TO ALL COUNTS

               UACC admits that Plaintiff purchased a 2003 GMC Tahoe from Truman Auto

Sales on March 3, 2018.

               Admitted.

               Admitted.

               UACC admits that the dealership assigned the Retail Installment Contract and

Security Agreement to UACC. Except as expressly admitted herein, UACC denies the

allegations in this paragraph.

               Admitted.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC denies the allegations in this paragraph.




43831451 v1                           2
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 124 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.




43831451 v1                           3
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 125 of 171
                                                                                                Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
               UACC admits that it received a payment from Pierce in the amount of $345.00 on

April 28, 2018.

               UACC admits that it received a payment from Pierce in the amount of $341.00 on

August 17, 2018.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the Missouri Department of Revenue Request for Refund of

Taxes of Fees Paid on Vehicle or Marine form speaks for itself and denies any

mischaracterization of the same.

               UACC states that the Missouri Department of Revenue Incomplete Transaction

Notice form speaks for itself and denies any mischaracterization of the same.

               UACC states that the Missouri Attorney General Consumer Complaint form

speaks for itself and denies any mischaracterization of the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.




43831451 v1                           4
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 126 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC admits that it communicated with Plaintiff. Except as expressly admitted

herein, UACC is without sufficient information and knowledge to admit or deny the allegations

in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC states that the Missouri Department of Revenue General Affidavit speaks

for itself and denies any mischaracterization of the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.




43831451 v1                           5
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 127 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
               UACC admits that it sent a billing statement dated October 29, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC admits that it sent Plaintiff a Notice of Right to Cure letter dated

November 11, 2018. Except as expressly admitted herein, UACC denies the allegations in this

paragraph.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC admits that it sent a billing statement dated November 28, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC admits that it sent a billing statement dated December 29, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC admits that it sent Plaintiff a Notice of Right to Cure letter dated February

2, 2019. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC denies the allegations in this paragraph.

                                         COUNT ONE:
                                         CONVERSION

               UACC incorporates by reference all previous as though fully set forth herein.

               UACC denies the allegations in this paragraph.



43831451 v1                           6
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 128 of 171
                                                                                                   Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
                UACC admits that it received a $345.00 payment from Plaintiff on April 28, 2018

and a $341.00 payment from Plaintiff on August 17, 2018. Except as expressly admitted herein,

UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 66, UACC denies that Plaintiff is entitled to actual damages, punitive damages, or any

relief whatsoever.

                                COUNT TWO
          VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT

                UACC incorporates by reference all previous as though fully set forth herein.

                UACC states that the Missouri Merchandising Practices Act speaks for itself and

denies any mischaracterization of the same.

                UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.       To the extent a response is required, UACC denies the

allegations.

                UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC denies the

allegations.




43831451 v1                           7
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 129 of 171
                                                                                                   Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
                UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

                UACC denies the allegations in this paragraph.

                UACC states that 15 C.S.R. § 60-8.020 speaks for itself and denies any

mischaracterization of the same.

                UACC states that 15 C.S.R. § 60-8.090 speaks for itself and denies any

mischaracterization of the same.

                UACC states that 15 C.S.R. § 60-9.040 speaks for itself and denies any

mischaracterization of the same.

                UACC states that 15 C.S.R. § 60-8.040 speaks for itself and denies any

mischaracterization of the same.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 79, UACC denies that Plaintiff is entitled to actual damages, punitive damages, or any

relief whatsoever.


                                COUNT THREE:
          VIOLATIONS OF THE MISSOURI MOTOR VEHICLE TIME SALES ACT

                UACC incorporates by reference all previous as though fully set forth herein.

                UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.       To the extent a response is required, UACC denies the

allegations.




43831451 v1                           8
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 130 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.     To the extent a response is required, UACC denies the

allegations.

               UACC states that § 365.070.6 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC states that § 365.070.6 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC denies the allegations in this paragraph.

               UACC denies the allegations in this paragraph.

               UACC denies the allegations in this paragraph.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.     To the extent a response is required, UACC denies the

allegations.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.     To the extent a response is required, UACC denies the

allegations.

               UACC states that § 365.150.2 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC denies the allegations in this paragraph.

               UACC states that § 365.150.3 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC denies the allegations in this paragraph.




43831451 v1                           9
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 131 of 171
                                                                                                          Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 93, UACC denies that Plaintiff is entitled to actual damages, punitive damages,

attorneys’ fees, or any relief whatsoever.

                                   DEMAND FOR JURY TRIAL

                 UACC admits that Plaintiff has demanded a jury trial but denies that it is liable to

Plaintiff in any way.

                                    AFFIRMATIVE DEFENSES



          Plaintiff’s Petition should be dismissed on the grounds that it fails to state a claim upon

which relief can be granted against UACC.



          To the extent Plaintiff’s claims are based on conduct occurring beyond the applicable

statutes of limitations, they are time barred.



          Any violation of the law or damage suffered by Plaintiff, which UACC denies, was due

to the affirmative actions and/or omissions of Plaintiff and does not give rise to any liability of

UACC.



          Plaintiff’s injuries, if any, were the result of an intervening or superseding cause or the

acts or omissions of third or other parties over which UACC had no responsibility or control and

for which UACC may not be held liable.



          Plaintiff’s claims must fail to the extent that Plaintiff failed to mitigate damages, if any,

and/or failed to act with reasonable diligence.


43831451 v1                           10
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 132 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
          Plaintiff’s claims are barred or limited by the terms of the parties’ contract.



          Plaintiff’s claims are barred by the economic loss doctrine in that Plaintiff seeks to

recover in tort for economic losses that are contractual in nature.



          Plaintiff’s claims are barred by waiver, estoppel, and estoppel by acquiescence based on

the Acknowledgment of Certificate of Title Received and release he signed with UACC on or

about March 3, 2018.



          Plaintiff’s claims are barred or limited by the doctrines of waiver, equitable estoppel,

acceptance, and ratification.



          Plaintiff’s claim under the Missouri Merchandising Practices Act should be dismissed on

the grounds that the Petition has failed to plead the specific allegations of deception, fraud, or

misrepresentation against UACC with sufficient particularity as required by Missouri law.



          UACC asserts all defenses available to it under R.S.Mo. § 365.010, et seq.



          UACC asserts all defenses available to it under R.S.Mo. § 407.010, et seq.



          Plaintiff is not entitled to recover attorney’s fees because the elements for an award of

attorney's fees under Missouri law have not been met.




43831451 v1                           11
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 133 of 171
                                                                                                     Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
          Plaintiff cannot recover for mental pain and suffering, emotional distress, or similar

damages, if any, in that there is no fixed, objective and/or clear and consistent standard under

applicable state law for ascertaining the amount thereof, such that any award of said damages

against UACC would violate the Fifth and Fourteenth Amendments to the United States

Constitution and Article 1, Section 8 of the Constitution of the State of Missouri, which prohibit

deprivation of life, liberty, or property, except by due process.



          UACC states that an award of punitive damages in this case would serve no purpose for

which punitive damages can be awarded in Missouri, and further states that Plaintiff is not

entitled to recover punitive damages under Missouri law to the extent Plaintiff is seeking the

same.



          Plaintiff is not entitled to an award of punitive damages because an award of punitive

damages against UACC would violate the Fifth and Fourteenth Amendments to the United States

Constitution and Article 1, Section 8 of the Constitution of the State of Missouri, which prohibit

deprivation of life, liberty, or property, except by due process, and an award of punitive damages

would also violate the Eighth Amendment to the United States Constitution and Article 1,

Section 21 of the Constitution of 1945 of the State of Missouri, which prohibit excessive fines

and unusual punishment.



          Any recovery obtained by Plaintiff is limited to the amounts actually paid to UACC

under the FTC Holder Rule.




43831451 v1                           12
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 134 of 171
                                                                                                          Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
          Plaintiff’s claims are barred by the doctrine of laches.



          Plaintiff’s claims are barred by the voluntary payment doctrine because he voluntarily

made the payments at issue.



          Plaintiff’s claims are barred because he accepted, ratified, and retained the benefits of the

contracts in question.



          UACC is entitled to indemnity and/or contribution from any person or entity that caused

Plaintiff’s injuries.



          Plaintiff’s claims are barred by assumption of the risk because Plaintiff’s damages were

caused by his own acts or omissions.



          Plaintiff’s claims are barred by the doctrine of unclean hands, as Plaintiff took possession

of the vehicle without receiving title.



          Plaintiff’s MMPA claim fails because UACC is exempt from MMPA liability as a

regulated entity. See Mo. Ann. Stat. § 407.020.2(2).




43831451 v1                           13
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 135 of 171
                                                                                                   Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
                                RESERVATION OF DEFENSES

          UACC reserves the right to assert additional defenses as discovery progresses. To the

extent that any of the foregoing allegations in the Petition have not been expressly admitted or

denied, they are hereby denied.

          Respectfully submitted this 15th day of January, 2021.

                                               /s/ Ryan S. Rummage
                                               Ryan S. Rummage (MO Bar #69871)
                                               BURR & FORMAN LLP
                                               420 North 20th Street, Suite 3400
                                               Birmingham, AL 35203
                                               Telephone:     (205) 251-3000
                                               Facsimile:     (205) 458-5100
                                               rrummage@burr.com
                                               Attorney for Defendant
                                               UNITED AUTO CREDIT CORPORATION




43831451 v1                           14
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 136 of 171
                                                                                                  Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 15th day of January, 2021, a copy of the foregoing was
filed with the Court’s Electronic Filing System, which will serve a copy of the same to all
counsel of record.


                                                   /s/ Ryan S. Rummage
                                                   Ryan S. Rummage




43831451 v1                           15
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 137 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 138 of 171
                                                                                              Electronically Filed - Jackson - Kansas City - January 15, 2021 - 10:38 AM
                  IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                   AT KANSAS CITY

WESLEY PIERCE, JR.,                               )
                                                  )
                           Plaintiff,             )
                                                  )
v.                                                )
                                                             Case No. 2016-CV10477
                                                  )
UNITED AUTO CREDIT                                )
                                                                     Division 4
CORPORATION,                                      )
                                                  )
                           Defendant.             )
                                                  )
                                                  )


                                              ORDER

              Pending before the Court is UACC’s Unopposed Motion for Leave to File Amended

Answer to First Amended Petition. The Motion is hereby GRANTED, and the Amended Answer

is deemed filed as of today’s date.

              IT IS SO ORDERED this ____ day of ___________, 2021.



                                                           ______________________________
                                                                 Judge Justine E. Del Muro




44827882 v1
         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 139 of 171
                 IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                  AT KANSAS CITY

WESLEY PIERCE JR,                                       )
                                                        )
                              Plaintiff,                )   Case No. 2016-CV10477
vs.                                                     )   Division 4
                                                        )
UNITED AUTO CREDIT CORPORATION,                         )
                                                        )
                              Defendant,

                                                ORDER

        NOW on this 27th day of January, 2021, the Court takes up Defendant s Unopposed Motion

 for Leave to File Amended Answer to First Amended Petition, filed January 15, 2021. There being no

 opposition:

        IT IS HEREBY ORDERED that

 Answer to First Amended Petition is GRANTED.

        IT IS FURTHER ORDERED that Defendant s Amended Answer is deemed filed as of the

 date of this Order.

        IT IS SO ORDERED.


               îéóÖ¿²óîðîï
                  DATE                                        JUSTINE E. DEL MURO, JUDGE

Certificate of Service
This is to certify that a copy of the foregoing was hand delivered/faxed/emailed/mailed and/or sent
                                                                          îéóÖ¿²óîðîï
through the eFiling system to the following attorneys of record on ________________________.
RYAN SIKES RUMMAGE, Attorney for Defendant, 420 NORTH 20TH ST STE 3400,
BIRMINGHAM, AL 35203-,
ANDREW ROBERT TAYLOR, Attorney for Plaintiff, Bell Law, LLC, 2600 Grand Blvd, SUITE 580,
KANSAS CITY, MO 64108-,
MARK SCHMITZ, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108-, ms@BellLawKC.com
BRYCE BRUCE BELL, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108-, Bryce@BellLawKC.com



Law Clerk, Division 4

          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 140 of 171
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI FILED
                               AT KANSAS CITY
                                                                                    DIVISION 4
WESLEY PIERCE, JR.,              )                        27-Jan-2021 13:20
                                 )
                                                     CIRCUIT COURT OF JACKSON COUNTY, MO
              Plaintiff,         )
                                                     BY_______________________________
                                 )
v.                               )
                                          Case No. 2016-CV10477
                                 )
UNITED AUTO CREDIT               )
                                                Division 4
CORPORATION,                     )
                                 )
              Defendant.         )
                                 )
                                 )
 DEFENDANT UNITED AUTO CREDIT CORPORATION’S AMENDED ANSWER TO
         PLAINTIFF’S FIRST AMENDED PETITION FOR DAMAGES

          COMES NOW Defendant United Auto Credit Corporation (“UACC”), by and through its

undersigned counsel, and for its Amended Answer to Plaintiff’s First Amended Petition for

Damages states as follows:

                                         AMENDMENT

                Admitted.

                Admitted.

                Admitted.

                                            PARTIES

                UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

                UACC admits that it is a California corporation, that it can be served by serving

its registered agent, and that it filed a responsive pleading on June 29, 2020. Except as expressly

admitted herein, UACC denies the allegations in this paragraph.




43831451 v1
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 141 of 171
                                 JURISDICTION AND VENUE

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC denies that Plaintiff

has suffered an injury sufficient to confer jurisdiction upon this Court.

                              FACTS COMMON TO ALL COUNTS

               UACC admits that Plaintiff purchased a 2003 GMC Tahoe from Truman Auto

Sales on March 3, 2018.

               Admitted.

               Admitted.

               UACC admits that the dealership assigned the Retail Installment Contract and

Security Agreement to UACC. Except as expressly admitted herein, UACC denies the

allegations in this paragraph.

               Admitted.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC denies the allegations in this paragraph.




43831451 v1                           2
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 142 of 171
               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC is without sufficient

information and knowledge to admit or deny the allegations in this paragraph at this time and,

therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.




43831451 v1                           3
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 143 of 171
               UACC admits that it received a payment from Pierce in the amount of $345.00 on

April 28, 2018.

               UACC admits that it received a payment from Pierce in the amount of $341.00 on

August 17, 2018.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the Missouri Department of Revenue Request for Refund of

Taxes of Fees Paid on Vehicle or Marine form speaks for itself and denies any

mischaracterization of the same.

               UACC states that the Missouri Department of Revenue Incomplete Transaction

Notice form speaks for itself and denies any mischaracterization of the same.

               UACC states that the Missouri Attorney General Consumer Complaint form

speaks for itself and denies any mischaracterization of the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.




43831451 v1                           4
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 144 of 171
               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC admits that it communicated with Plaintiff. Except as expressly admitted

herein, UACC is without sufficient information and knowledge to admit or deny the allegations

in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.

               UACC states that the Missouri Department of Revenue General Affidavit speaks

for itself and denies any mischaracterization of the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC denies the allegations in this paragraph.




43831451 v1                           5
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 145 of 171
               UACC admits that it sent a billing statement dated October 29, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC admits that it sent Plaintiff a Notice of Right to Cure letter dated

November 11, 2018. Except as expressly admitted herein, UACC denies the allegations in this

paragraph.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC admits that it sent a billing statement dated November 28, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC admits that it sent a billing statement dated December 29, 2018 to the

Plaintiff. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

               UACC admits that it sent Plaintiff a Notice of Right to Cure letter dated February

2, 2019. Except as expressly admitted herein, UACC denies the allegations in this paragraph.

               UACC states that the letter speaks for itself and denies any mischaracterization of

the same.

               UACC denies the allegations in this paragraph.

                                         COUNT ONE:
                                         CONVERSION

               UACC incorporates by reference all previous as though fully set forth herein.

               UACC denies the allegations in this paragraph.



43831451 v1                           6
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 146 of 171
                UACC admits that it received a $345.00 payment from Plaintiff on April 28, 2018

and a $341.00 payment from Plaintiff on August 17, 2018. Except as expressly admitted herein,

UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 66, UACC denies that Plaintiff is entitled to actual damages, punitive damages, or any

relief whatsoever.

                                COUNT TWO
          VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT

                UACC incorporates by reference all previous as though fully set forth herein.

                UACC states that the Missouri Merchandising Practices Act speaks for itself and

denies any mischaracterization of the same.

                UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.       To the extent a response is required, UACC denies the

allegations.

                UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required. To the extent a response is required, UACC denies the

allegations.




43831451 v1                           7
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 147 of 171
                UACC is without sufficient information and knowledge to admit or deny the

allegations in this paragraph at this time and, therefore, denies the same.

                UACC denies the allegations in this paragraph.

                UACC states that 15 C.S.R. § 60-8.020 speaks for itself and denies any

mischaracterization of the same.

                UACC states that 15 C.S.R. § 60-8.090 speaks for itself and denies any

mischaracterization of the same.

                UACC states that 15 C.S.R. § 60-9.040 speaks for itself and denies any

mischaracterization of the same.

                UACC states that 15 C.S.R. § 60-8.040 speaks for itself and denies any

mischaracterization of the same.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

                UACC denies the allegations in this paragraph.

          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 79, UACC denies that Plaintiff is entitled to actual damages, punitive damages, or any

relief whatsoever.


                                COUNT THREE:
          VIOLATIONS OF THE MISSOURI MOTOR VEHICLE TIME SALES ACT

                UACC incorporates by reference all previous as though fully set forth herein.

                UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.       To the extent a response is required, UACC denies the

allegations.




43831451 v1                           8
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 148 of 171
               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.     To the extent a response is required, UACC denies the

allegations.

               UACC states that § 365.070.6 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC states that § 365.070.6 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC denies the allegations in this paragraph.

               UACC denies the allegations in this paragraph.

               UACC denies the allegations in this paragraph.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.     To the extent a response is required, UACC denies the

allegations.

               UACC states that the allegations in this paragraph contain a legal conclusion to

which no response is required.     To the extent a response is required, UACC denies the

allegations.

               UACC states that § 365.150.2 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC denies the allegations in this paragraph.

               UACC states that § 365.150.3 RSMo. speaks for itself and denies any

mischaracterization of the same.

               UACC denies the allegations in this paragraph.




43831451 v1                           9
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 149 of 171
          In response to the paragraph beginning with “WHEREFORE” and located below

paragraph 93, UACC denies that Plaintiff is entitled to actual damages, punitive damages,

attorneys’ fees, or any relief whatsoever.

                                   DEMAND FOR JURY TRIAL

                 UACC admits that Plaintiff has demanded a jury trial but denies that it is liable to

Plaintiff in any way.

                                    AFFIRMATIVE DEFENSES



          Plaintiff’s Petition should be dismissed on the grounds that it fails to state a claim upon

which relief can be granted against UACC.



          To the extent Plaintiff’s claims are based on conduct occurring beyond the applicable

statutes of limitations, they are time barred.



          Any violation of the law or damage suffered by Plaintiff, which UACC denies, was due

to the affirmative actions and/or omissions of Plaintiff and does not give rise to any liability of

UACC.



          Plaintiff’s injuries, if any, were the result of an intervening or superseding cause or the

acts or omissions of third or other parties over which UACC had no responsibility or control and

for which UACC may not be held liable.



          Plaintiff’s claims must fail to the extent that Plaintiff failed to mitigate damages, if any,

and/or failed to act with reasonable diligence.


43831451 v1                           10
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 150 of 171
          Plaintiff’s claims are barred or limited by the terms of the parties’ contract.



          Plaintiff’s claims are barred by the economic loss doctrine in that Plaintiff seeks to

recover in tort for economic losses that are contractual in nature.



          Plaintiff’s claims are barred by waiver, estoppel, and estoppel by acquiescence based on

the Acknowledgment of Certificate of Title Received and release he signed with UACC on or

about March 3, 2018.



          Plaintiff’s claims are barred or limited by the doctrines of waiver, equitable estoppel,

acceptance, and ratification.



          Plaintiff’s claim under the Missouri Merchandising Practices Act should be dismissed on

the grounds that the Petition has failed to plead the specific allegations of deception, fraud, or

misrepresentation against UACC with sufficient particularity as required by Missouri law.



          UACC asserts all defenses available to it under R.S.Mo. § 365.010, et seq.



          UACC asserts all defenses available to it under R.S.Mo. § 407.010, et seq.



          Plaintiff is not entitled to recover attorney’s fees because the elements for an award of

attorney's fees under Missouri law have not been met.




43831451 v1                           11
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 151 of 171
          Plaintiff cannot recover for mental pain and suffering, emotional distress, or similar

damages, if any, in that there is no fixed, objective and/or clear and consistent standard under

applicable state law for ascertaining the amount thereof, such that any award of said damages

against UACC would violate the Fifth and Fourteenth Amendments to the United States

Constitution and Article 1, Section 8 of the Constitution of the State of Missouri, which prohibit

deprivation of life, liberty, or property, except by due process.



          UACC states that an award of punitive damages in this case would serve no purpose for

which punitive damages can be awarded in Missouri, and further states that Plaintiff is not

entitled to recover punitive damages under Missouri law to the extent Plaintiff is seeking the

same.



          Plaintiff is not entitled to an award of punitive damages because an award of punitive

damages against UACC would violate the Fifth and Fourteenth Amendments to the United States

Constitution and Article 1, Section 8 of the Constitution of the State of Missouri, which prohibit

deprivation of life, liberty, or property, except by due process, and an award of punitive damages

would also violate the Eighth Amendment to the United States Constitution and Article 1,

Section 21 of the Constitution of 1945 of the State of Missouri, which prohibit excessive fines

and unusual punishment.



          Any recovery obtained by Plaintiff is limited to the amounts actually paid to UACC

under the FTC Holder Rule.




43831451 v1                           12
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 152 of 171
          Plaintiff’s claims are barred by the doctrine of laches.



          Plaintiff’s claims are barred by the voluntary payment doctrine because he voluntarily

made the payments at issue.



          Plaintiff’s claims are barred because he accepted, ratified, and retained the benefits of the

contracts in question.



          UACC is entitled to indemnity and/or contribution from any person or entity that caused

Plaintiff’s injuries.



          Plaintiff’s claims are barred by assumption of the risk because Plaintiff’s damages were

caused by his own acts or omissions.



          Plaintiff’s claims are barred by the doctrine of unclean hands, as Plaintiff took possession

of the vehicle without receiving title.



          Plaintiff’s MMPA claim fails because UACC is exempt from MMPA liability as a

regulated entity. See Mo. Ann. Stat. § 407.020.2(2).




43831451 v1                           13
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 153 of 171
                                RESERVATION OF DEFENSES

          UACC reserves the right to assert additional defenses as discovery progresses. To the

extent that any of the foregoing allegations in the Petition have not been expressly admitted or

denied, they are hereby denied.

          Respectfully submitted this 15th day of January, 2021.

                                               /s/ Ryan S. Rummage
                                               Ryan S. Rummage (MO Bar #69871)
                                               BURR & FORMAN LLP
                                               420 North 20th Street, Suite 3400
                                               Birmingham, AL 35203
                                               Telephone:     (205) 251-3000
                                               Facsimile:     (205) 458-5100
                                               rrummage@burr.com
                                               Attorney for Defendant
                                               UNITED AUTO CREDIT CORPORATION




43831451 v1                           14
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 154 of 171
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 15th day of January, 2021, a copy of the foregoing was
filed with the Court’s Electronic Filing System, which will serve a copy of the same to all
counsel of record.


                                                   /s/ Ryan S. Rummage
                                                   Ryan S. Rummage




43831451 v1                           15
        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 155 of 171
                                                                                                Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:03 AM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WESLEY PIERCE, JR.,                          )
                                             )
               Plaintiff,                    )      Case No. 2016-CV10477
                                             )      Division 4
       v.                                    )
                                             )
UNITED AUTO CREDIT                           )
CORPORATION,                                 )
                                             )
               Defendant.                    )

                                     ENTRY OF APPEARANCE

       Megan McCurdy, of the law firm Stinson LLP, enters her appearance for Defendant United

Auto Credit Corporation. Pursuant to Local Rule 3.5.2(b), Ryan Rummage remains lead attorney

of record for Defendant United Auto Credit Corporation.

Dated: February 4, 2021                      Respectfully submitted,

                                             STINSON LLP

                                             By: /s/ Megan McCurdy
                                                Megan McCurdy, MO# 60071
                                                1201 Walnut Street, Suite 2900
                                                Kansas City, Missouri, 64106
                                                Telephone: (816) 691-2649
                                                Facsimile: (816) 691-3495
                                                megan.mccurdy@stinson.com

                                                 ATTORNEY FOR DEFENDANT UNITED
                                                 AUTO CREDIT CORPORATION

                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 4th day of February, 2021, the above and

foregoing was filed with the Clerk of the Court through the Missouri casenet system, giving

notice to all attorneys of record.

                                             /s/ Megan McCurdy
                                             ATTORNEY FOR DEFENDANT



      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 156 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:03 AM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com



SERVICE PARTY:RYAN SIKES RUMMAGE, Attorney for Defendant
SERVICE EMAIL: rrummage@burr.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 157 of 171
                                                                                                      Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:16 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

WESLEY PIERCE, JR.,                              )
                                                 )
                Plaintiff,                       )      Case No. 2016-CV10477
                                                 )      Division 4
        v.                                       )
                                                 )
UNITED AUTO CREDIT                               )
CORPORATION,                                     )
                                                 )
                Defendant.                       )

                              MOTION FOR ADMISSION
                   PRO HAC VICE OF MATTHEW THOMAS MITCHELL

        Pursuant to Missouri Supreme Court Rule 9.03, Defendant United Auto Credit

Corporation moves the Court for an Order allowing Matthew Thomas Mitchell, an out-of-state

attorney, to appear pro hac vice in this case.

        In support of this motion, Defendant states that Mr. Mitchell is a member in good

standing of the bar of the State of Alabama; the United States District Court for the Northern

District of Alabama; United States District Court for the Middle District of Alabama; United

States District Court for the Southern District of Alabama; United States District Court for the

Middle District of Florida; United States District Court for the Northern District of Florida;

United States District Court for the Southern District of Florida; United States District Court for

the Western District of Michigan; United States District Court for the Eastern District of

Michigan; and United States District Court for the Eastern District of Tennessee. Neither

Matthew Thomas Mitchell nor any member of his firm is under suspension or disbarment by any

such Court.

        Matthew Thomas Mitchell agrees to comply with the Rules of Professional Conduct as

set forth in Missouri Supreme Court Rule 4 and acknowledges that he is subject to discipline by

the Court of this state so long as he is practicing in this State.

      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 158 of 171
                                                                                                    Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:16 AM
       Mr. Mitchell further agrees to associate himself with Megan McCurdy of Stinson LLP,

who is licensed in the state of Missouri and maintains an office in Missouri, for the duration of

the above-captioned matter. Ms. McCurdy will continue to accept service of pleadings on behalf

of the Defendant United Auto Credit Corporation.

        Attached hereto as Exhibit A is the affidavit of Matthew Thomas Mitchell, identifying

the courts to which he is a member and certifying that neither he nor any member of his firm is

under suspension or disbarment by any such court.        The statement also designates Megan

McCurdy of Stinson LLP as associate counsel.          Ms. McCurdy has already entered her

appearance as attorney of record for Defendant United Auto Credit Corporation.

       Attached hereto as Exhibit B is a copy of the receipt for the pro hac vice fee required by

Rule 6.01(m).

Dated: February 4, 2021                     Respectfully submitted,

                                            STINSON LLP

                                            By: /s/ Megan McCurdy
                                               Megan McCurdy, MO# 60071
                                               1201 Walnut Street, Suite 2900
                                               Kansas City, Missouri, 64106
                                               Telephone: (816) 691-2649
                                               Facsimile: (816) 691-3495
                                               megan.mccurdy@stinson.com

                                                ATTORNEY FOR DEFENDANT UNITED
                                                AUTO CREDIT CORPORATION




                                    2
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 159 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:16 AM
                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 4th day of February, 2021, the above and

foregoing was filed with the Clerk of the Court through the Missouri casenet system, giving

notice to all attorneys of record.

                                             /s/ Megan McCurdy
                                             ATTORNEY FOR DEFENDANT




                                    3
      Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 160 of 171
                                                                     Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:16 AM
            EXHIBIT A




Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 161 of 171
Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:16 AM




                                                                              Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 162 of 171
Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:16 AM




                                                                              Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 163 of 171
                                                                     Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:16 AM
            EXHIBIT B




Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 164 of 171
Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:16 AM




                                                                              Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 165 of 171
                                                                                               Electronically Filed - Jackson - Kansas City - February 04, 2021 - 10:16 AM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:ANDREW ROBERT TAYLOR, Attorney for Plaintiff
SERVICE EMAIL: at@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com



SERVICE PARTY:RYAN SIKES RUMMAGE, Attorney for Defendant
SERVICE EMAIL: rrummage@burr.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 166 of 171
                IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                 AT KANSAS CITY

 WESLEY PIERCE JR,                                      )
                                                        )
                               Plaintiff,               )   Case No. 2016-CV10477
 vs.                                                    )   Division 4
                                                        )
 UNITED AUTO CREDIT CORPORATION,                        )
                                                        )
                               Defendant,

                                                ORDER

        NOW on this 9th day of February, 2021, the Court takes up Defendant, United Auto Credit

 Corporation’s Motion for Admission Pro Hac Vice of Mathew Thomas Mitchell, filed February 4, 2021.

 Upon review of Mathew Thomas Mitchell’s affidavit, the receipt for the pro hac vice fee and pursuant

 to Missouri Supreme Court Rule 9.03:

        IT IS HEREBY ORDERED that Defendant, United Auto Credit Corporation’s Motion for

 Admission Pro Hac Vice of Mathew Thomas Mitchell is GRANTED.

        IT IS FURTHER ORDERED that Mathew Thomas Mitchell is granted permission to appear

 as counsel for United Auto Credit Corporation in the above-captioned case.

        IT IS SO ORDERED.


               09-Feb-2021
                  DATE                                         JUSTINE E. DEL MURO, JUDGE

Certificate of Service
This is to certify that a copy of the foregoing was hand delivered/faxed/emailed/mailed and/or sent
                                                                         09-Feb-2021
through the eFiling system to the following attorneys of record on ________________________.
RYAN SIKES RUMMAGE, Attorney for Defendant, 420 NORTH 20TH ST STE 3400,
BIRMINGHAM, AL 35203-,
ANDREW ROBERT TAYLOR, Attorney for Plaintiff, Bell Law, LLC, 2600 Grand Blvd, SUITE 580,
KANSAS CITY, MO 64108-,
MARK SCHMITZ, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108-, ms@BellLawKC.com
BRYCE BRUCE BELL, Attorney for Plaintiff, BELL LAW, LLC, 2600 GRAND BLVD STE 580,
KANSAS CITY, MO 64108-, Bryce@BellLawKC.com



         Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 167 of 171
Law Clerk, Division 4




        Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 168 of 171
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY

WESLEY PIERCE,                )
                              )
                   Plaintiff, )
                              )                 Case No. 2016-cv10477
v.                            )
                              )                 Division: 4
                              )
UNITED AUTO CREDIT            )
CORPORATION,                  )
                              )
                   Defendant. )

                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that true and correct copies of Plaintiff’s

responses to Defendant United Auto Credit Corporation’s (UACC) first requests for

production of documents were served upon UACC’s counsel of record—Ryan Rummage,

Matthew Mitchell, and Megan McCurdy—on February 11, 2021. Those responses

included Plaintiff Wesley Pierce’s Responses to Defendant United Auto Credit Corporation’s

First Request for Production of Documents to Plaintiff and production of documents Bates-

numbered Pierce v. UACC 0001-0084.



Respectfully submitted,



/s/ Andrew R. Taylor
Bryce B. Bell        MO#66841
Mark W. Schmitz MO#69329
Andrew R. Taylor MO#72157
Bell Law, LLC
2600 Grand Blvd., Suite 580
Kansas City, Missouri 64108



                                   1
     Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 169 of 171
T: 816-886-8206
F: 816-817-8500
Bryce@BellLawKC.com
MS@BellLawKC.com
AT@BellLawKC.com
Attorneys for Plaintiff




                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and accurate copy of the foregoing
document was filed with the Court’s e-filing system on February 11, 2021, and thereby
served on all attorneys of record.


                                              /s/ Andrew R. Taylor




                                   2
     Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 170 of 171
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:MARK SCHMITZ, Attorney for Plaintiff
SERVICE EMAIL: ms@belllawkc.com



SERVICE PARTY:BRYCE BRUCE BELL, Attorney for Plaintiff
SERVICE EMAIL: bryce@belllawkc.com



SERVICE PARTY:RYAN SIKES RUMMAGE, Attorney for Defendant
SERVICE EMAIL: rrummage@burr.com



SERVICE PARTY:MEGAN MCCURDY, Attorney for Defendant
SERVICE EMAIL: megan.mccurdy@stinson.com




          Case 4:21-cv-00090-BCW Document 1-1 Filed 02/12/21 Page 171 of 171
